 

Exhibit 10.1

Execution Version

Published CUSIP Numbers:

Deal CUSIP = 46981MAQ0

USD Term Loan = 46981MAR8

GBP Term Loan = 46981MAS6

 

 

TERM LOAN AGREEMENT

Dated as of March 25, 2020 among

[gznwmitcmeij000001.jpg]

JACOBS ENGINEERING GROUP INC.

and

JACOBS U.K. LIMITED,

as Borrowers,

BANK OF AMERICA, N.A.,

as Administrative Agent,
The Other Lenders Party Hereto,

BANK OF AMERICA, N.A., BNP PARIBAS and

WELLS FARGO BANK, N.A.,

as Co-Syndication Agents

THE BANK OF NOVA SCOTIA,

HSBC BANK USA, NATIONAL ASSOCIATION,

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED. NEW YORK BRANCH,

PNC BANK, NATIONAL ASSOCIATION,

TD BANK, N.A.,

TRUIST BANK  and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents

BofA SECURITIES, INC.,

BNP PARIBAS SECURITIES CORP. and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

 



 

--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

27

1.03

Accounting Terms

27

1.04

Rounding

28

1.05

Change of Currency

28

1.06

Times of Day

28

1.07

Interest Rates

28

ARTICLE II

THE COMMITMENTS AND LOANS

29

2.01

The Loans

29

2.02

Borrowings, Conversions and Continuations of Loans

29

2.03

Prepayments

30

2.04

Termination of Commitments

31

2.05

Repayment of Loans

31

2.06

Interest

31

2.07

Fees

32

2.08

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

32

2.09

Evidence of Debt

33

2.10

Payments Generally; Administrative Agent’s Clawback

33

2.11

Sharing of Payments by Lenders

35

2.12

Defaulting Lenders

36

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

37

3.01

Taxes

37

3.02

Illegality

44

3.03

Inability to Determine Rates

45

3.04

Increased Costs; Reserves on Eurocurrency Rate Loans

47

3.05

Compensation for Losses

48

3.06

Mitigation Obligations; Replacement of Lenders

49

3.07

Survival

50

ARTICLE IV

CONDITIONS PRECEDENT TO LOANS

50

4.01

Conditions of Initial Borrowing

50

4.02

Conditions to all Loans

51

ARTICLE V

REPRESENTATIONS AND WARRANTIES

52

5.01

Existence, Qualification and Power; Compliance with Laws

52

5.02

Authorization; No Contravention

52

5.03

Governmental Authorization; Other Consents

52

5.04

Binding Effect

52

5.05

Financial Statements; No Material Adverse Effect

53

5.06

Litigation

53

5.07

No Default

53

5.08

Ownership of Property; Liens

53

5.09

Environmental Compliance

54

5.10

Affected Financial Institutions

54

5.11

Taxes

54

5.12

ERISA Compliance; Foreign Plans

54

5.13

Subsidiaries

55

5.14

Margin Regulations; Investment Company Act

55

5.15

Disclosure

55

5.16

Compliance with Laws

55

5.17

Taxpayer Identification Number; Other Identifying Information

56

i

 

 

--------------------------------------------------------------------------------

 

5.18

Intellectual Property; Licenses, Etc

56

5.19

OFAC

56

5.20

Anti-Corruption Laws; AML Laws

56

5.21

Covered Entity

56

5.22

Jacobs UK Representations

56

ARTICLE VI

AFFIRMATIVE COVENANTS

57

6.01

Financial Statements

57

6.02

Certificates; Other Information

58

6.03

Notices

59

6.04

Payment of Taxes and Claims

60

6.05

Preservation of Existence, Etc

60

6.06

Maintenance of Properties

60

6.07

Maintenance of Insurance

60

6.08

Compliance with Laws

61

6.09

Books and Records

61

6.10

Inspection Rights

61

6.11

Use of Proceeds

61

6.12

Approvals and Authorizations

61

6.13

Anti-Corruption Laws; Sanctions; AML Laws

62

ARTICLE VII

NEGATIVE COVENANTS

62

7.01

Liens

62

7.02

Indebtedness

64

7.03

Sanctions

65

7.04

Anti-Corruption Laws; AML Laws

65

7.05

Fundamental Changes

65

7.06

Dispositions

66

7.07

Change in Nature of Business

66

7.08

Transactions with Affiliates

67

7.09

Use of Proceeds

67

7.10

Changes in Accounting

67

7.11

Financial Covenant

67

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

68

8.01

Events of Default

68

8.02

Remedies Upon Event of Default

70

8.03

Application of Funds

70

ARTICLE IX

ADMINISTRATIVE AGENT

71

9.01

Appointment and Authority

71

9.02

Rights as a Lender

71

9.03

Exculpatory Provisions

71

9.04

Reliance by Administrative Agent

72

9.05

Delegation of Duties

72

9.06

Resignation of Administrative Agent

73

9.07

Non-Reliance on the Administrative Agent, the Arrangers and the Other Lenders

74

9.08

No Other Duties, Etc

74

9.09

Administrative Agent May File Proofs of Claim

75

9.10

Certain ERISA Matters

75

ARTICLE X

MISCELLANEOUS

76

10.01

Amendments, Etc

76

10.02

Notices; Effectiveness; Electronic Communication

78

10.03

No Waiver; Cumulative Remedies; Enforcement

80

ii

 

 

--------------------------------------------------------------------------------

 

10.04

Expenses; Indemnity; Damage Waiver

80

10.05

Payments Set Aside

82

10.06

Successors and Assigns

82

10.07

Treatment of Certain Information; Confidentiality

85

10.08

Right of Setoff

86

10.09

Interest Rate Limitation

87

10.10

Counterparts; Integration; Effectiveness

87

10.11

Survival of Representations and Warranties

87

10.12

Severability

88

10.13

Replacement of Lenders

88

10.14

Governing Law; Jurisdiction; Etc

89

10.15

Waiver of Jury Trial

90

10.16

No Advisory or Fiduciary Responsibility

90

10.17

Electronic Execution of Assignments and Certain Other Documents

91

10.18

Judgment Currency

91

10.19

USA PATRIOT Act

91

10.20

ENTIRE AGREEMENT

92

10.21

Acknowledgement and Consent to Bail-In of Affected Financial Institutions

92

10.22

Acknowledgement Regarding Any Supported QFCs

92

 






iii

 

 

--------------------------------------------------------------------------------

 

SCHEDULES

2.01

Commitments and Applicable Percentages

5.03

Authorizations and Consents

5.09

Environmental Matters

5.12

ERISA Matters

5.13

Subsidiaries; Other Equity Investments

7.01

Existing Liens

10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

 

EXHIBITS

 

 

 

Form of

A

Loan Notice

B-1

USD Term Note

B-2

GBP Term Note

C

Compliance Certificate

D

Assignment and Assumption

E

Opinion

F

U.S. Tax Compliance Certificates

G

Guaranty

 

 

iv

 

 

--------------------------------------------------------------------------------

 

term loan AGREEMENT

This TERM LOAN AGREEMENT (“Agreement”) is entered into as of March 25, 2020,
among Jacobs Engineering Group Inc., a Delaware corporation (the “Jacobs US”),
Jacobs U.K. Limited, a private limited company incorporated under the laws of
England and Wales (“Jacobs UK”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and Bank of America,
N.A., as Administrative Agent.

The Borrowers have requested that the Lenders provide a U.S. Dollar term loan
facility and a Sterling term loan facility, and the Lenders are willing to do so
on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I  DEFINITIONS AND ACCOUNTING TERMS

1.01Defined Terms

.  As used in this Agreement, the following terms shall have the meanings set
forth below:

“2018 Notes” means, collectively, Jacobs US’s 4.27% Senior Notes, Series A, due
May 8, 2025, Jacobs US’s 4.42% Senior Notes, Series B, due May 8, 2028, and
Jacobs US’s 4.42% Senior Notes, Series C, due May 8, 2030, and any additional
notes issued pursuant to the 2018 Notes Agreement.

“2018 Notes Agreement” means that certain Note Purchase Agreement dated as of
March 12, 2018, among Jacobs US, the purchasers of Jacobs US’s 2018 Notes party
thereto, and the purchasers of additional notes from time to time party thereto.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person, or
otherwise causing any Person to become a Subsidiary, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary of Jacobs US).

“Act” has the meaning specified in Section 10.19.

“Adjustment” has the meaning set forth in Section 3.03(c).

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to Jacobs US and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form approved by the Administrative Agent.

1

 

 

--------------------------------------------------------------------------------

 

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“AML Laws” means all Laws of any jurisdiction applicable to any Lender, the
Borrowers or any of their Subsidiaries from time to time concerning or relating
to anti- money laundering.

“Applicable Law” means, as to any Person, all applicable Laws binding upon such
Person or to which such a Person is subject.

“Applicable Percentage” means, in respect of either Facility, with respect to
any Lender at any time, the percentage (carried out to the ninth decimal place)
represented by (a) at any time on or prior to the Closing Date, such Lender’s
Commitment of such Facility at such time to the Aggregate Commitments in respect
of such Facility at such time and (b) thereafter, the principal amount of such
Lender’s Loans at such time to the aggregate principal amount of Loans
outstanding at such time in respect of such Facility, in each case subject to
adjustment as provided in Section 2.12 and giving effect to any Lender’s status
as a Defaulting Lender at the time of determination.  The initial Applicable
Percentage of each Lender in respect of each Facility is set forth opposite the
name of such Lender on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):

 

 

Pricing Level

Consolidated

Leverage

Ratio

Eurocurrency

Rate Loans

Base Rate

Loans

1

≤1.00:1

0.875%

0.000%

2

>1.00:1 but <1.50:1

1.000%

0.000%

3

>1.50:1 but <2.00:1

1.250%

0.250%

4

>2.00:1 but <2.50:1

1.375%

0.375%

5

>2.50:1

1.500%

0.500%

 

2

 

 

--------------------------------------------------------------------------------

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 5 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered. The Applicable Rate in effect from the Closing Date
through the first Business Day immediately following the date on which a
Compliance Certificate is delivered (or required to be delivered) following the
fiscal period ending March 27, 2020 shall be determined based upon Pricing Level
3.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.08(b).

After the Closing Date, the Applicable Margin may be subject to sustainability
adjustments to be determined by the Lenders and Jacobs US and, if so determined,
to be set forth in an amendment subject to Section 10.01.

“Applicable Time” means, with respect to any borrowings and payments in
Sterling, the local time in the place of settlement for Sterling as may be
determined by the Administrative Agent to be necessary for timely settlement on
the relevant date in accordance with normal banking procedures in the place of
payment.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means each of BAS, BNPPSC and WFS.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease Obligation, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a capital lease, and (c) in respect of any Permitted
Receivables Facility, an amount equal to (i) the outstanding principal amount of
Indebtedness incurred at such time by the Securitization Subsidiary, or (ii) if
the Securitization Subsidiary has incurred no such Indebtedness, the unrecovered
purchase price of all Permitted Receivables (or interest therein) sold or
transferred by such Securitization Subsidiary to the conduit entity or other
receivables credit provider relating to such Permitted Receivables Facility.

“Audited Financial Statements” means the audited consolidated balance sheet of
Jacobs US and its Subsidiaries for the fiscal year ended September 27, 2019, and
the related consolidated statements of earnings, shareholders’ equity and cash
flows for such fiscal year of Jacobs US and its Subsidiaries, including the
notes thereto.

3

 

 

--------------------------------------------------------------------------------

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bank Levy” means, (a) the UK Bank Levy; or (b) any bank levy of any
jurisdiction other than the UK in force as of the date of this Agreement which
does not differ materially from the proposals for the design of levies on
financial institutions as set out by the International Monetary Fund in the
paper “A fair and substantial contribution by the financial sector” published in
June 2012 and which is charged wholly or mainly by reference to the balance
sheet of a Lender and/or any member of a group of such a Lender.

“Bank of America” means Bank of America, N.A. and its successors.

“BAS” means BofA Securities, Inc., in its capacity as a joint lead arranger and
joint bookrunner.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change. If the Base Rate is
being used as an alternate rate of interest pursuant to Section 3.03 hereof,
then the Base Rate shall be the greater of clauses (a) and (b) above and shall
be determined without reference to clause (c) above.  If the Base Rate shall be
less than zero, such rate shall be deemed zero for purposes of this Agreement.

“Base Rate Loan” means a Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in U.S. Dollars.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

“BNP” means BNP Paribas.

4

 

 

--------------------------------------------------------------------------------

 

“BNPPSC” means BNP Paribas Securities Corp. in its capacity as a joint lead
arranger and joint bookrunner.

“Borrower” and “Borrowers” means Jacobs US, Jacobs UK, or both, as the context
may require.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a USD Term Borrowing or a GBP Term Borrowing, as the context
may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York or such other state where the Administrative Agent’s Office
with respect to Obligations denominated in U.S. Dollars is located and:

(a)

if such day relates to any interest rate settings as to a Eurocurrency Rate Loan
denominated in U.S. Dollars, any fundings, disbursements, settlements and
payments in U.S. Dollars in respect of any such Eurocurrency Rate Loan, or any
other dealings in U.S. Dollars to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, means any such day on which dealings
in deposits in U.S. Dollars are conducted by and between banks in the London
interbank eurodollar market;

(b)

if such day relates to any interest rate settings as to a Eurocurrency Rate Loan
denominated in Sterling, means any such day on which dealings in deposits in
Sterling are conducted by and between banks in the London or other applicable
offshore interbank market for Sterling; and

(c)

if such day relates to any fundings, disbursements, settlements and payments in
Sterling in respect of a Eurocurrency Rate Loan denominated in Sterling, means
any such day on which banks are open for foreign exchange business in London,
England.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in the implementation thereof and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.

“Change of Control” means, with respect to any Person, an event or series of
related events by which any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding
any employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934), directly or
indirectly, of 35% or more of the equity securities of such Person ordinarily
entitled to

5

 

 

--------------------------------------------------------------------------------

 

vote for members of the board of directors or equivalent governing body of such
Person, on a fully-diluted basis.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Commitment” means a USD Term Commitment or a GBP Term Commitment, as the
context may require.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Current Liabilities” means, on any date, the consolidated current
liabilities (other than the short-term portion of any long term Indebtedness of
Jacobs US or any Subsidiary) of Jacobs US and its Subsidiaries, as such amounts
would appear on a consolidated balance sheet of Jacobs US prepared as of such
date in accordance with GAAP.

“Consolidated EBITDA” means, for any period, an amount determined for Jacobs US
and its Subsidiaries on a consolidated basis equal to:

(a)

Consolidated Net Income for such period; plus,

(b)

the following to the extent deducted in calculating such Consolidated Net
Income, the sum, without duplication, of amounts for:

(i)

Consolidated Interest Charges;

(ii)

the provision for Federal, state, local and foreign income taxes payable by
Jacobs US and its Subsidiaries;

(iii)

depreciation and amortization;

(iv)

any extraordinary, unusual, infrequent or non-recurring losses;

(v)

any costs, charges, accruals, reserves or expenses attributable to the
undertaking and/or implementation of cost savings, operating expense reductions,
restructuring, severance, business optimization, integration, transition,
decommissioning, lease termination payments, consolidation and other
restructuring costs, charges, accruals, reserves or expenses in an amount not to
exceed, with respect to any four-fiscal quarter period, the greater of (A) 10%
of Consolidated EBITDA (calculated prior to giving effect to any adjustment
pursuant to this clause) and (B) $100,000,000, in the aggregate in respect any
such cash costs, charges, accruals, reserves or expenses attributable to Jacobs
US and its Subsidiaries;

(vi)

any costs, charges, accruals, reserves or expenses attributable to the
undertaking and/or implementation of cost savings, operating expense reductions,
restructuring, severance, business optimization, integration, transition,
decommissioning, lease termination payments, consolidation and other
restructuring costs, charges, accruals, reserves or expenses in an amount

6

 

 

--------------------------------------------------------------------------------

 

not to exceed (A) from the Closing Date until the Financial Covenant Trigger
Date, the greater of (x) 10% of Consolidated EBITDA (calculated prior to giving
effect to any adjustment pursuant to this clause) and (y) $100,000,000, in the
aggregate in respect any such cash costs, charges, accruals, reserves or
expenses attributable to Jacobs US and its Subsidiaries, and (B) from the
Financial Covenant Trigger Date and continuing thereafter, 12.5% of Consolidated
EBITDA (calculated prior to giving effect to any adjustment pursuant to this
clause) in the aggregate in respect any such cash costs, charges, accruals,
reserves or expenses attributable to Jacobs US and its Subsidiaries;

(vii)

fees and expenses incurred during such period in connection with any proposed or
actual equity issuance or any proposed or actual issuance or incurrence of any
Indebtedness, or any proposed or actual Acquisitions, Investments or
Dispositions, including any financing fees and any merger and acquisition fees;

(viii)

any losses during such period resulting from the sale or Disposition of any
assets of, or the discontinuation of any operations of, in each case, Jacobs US
or any Subsidiary;

(ix)

non-cash charges and expenses that are either (a) related to stock option awards
or other equity compensation, (b) in connection with any Acquisition, Investment
or Disposition or (c) impairment charges; and

(x)

any other non-cash charges or expenses (provided, that any cash payment made
with respect to any such non-cash charge shall be subtracted in computing
Consolidated EBITDA during the period in which such cash payment is made); minus

(c)

without duplication and to the extent included in arriving at such Consolidated
Net Income, any extraordinary, unusual, infrequent or non-recurring gains for
such period;

provided, however, that if there has occurred an Acquisition, Investment or
Disposition during the relevant period, Consolidated EBITDA shall be calculated,
at the option of Jacobs US, on a pro forma basis after giving effect to such
Acquisition, Investment or Disposition as if such Acquisition, Investment or
Disposition occurred on the first day of such period, and provided, further,
that Consolidated EBITDA may, at the option of Jacobs US, be further adjusted
for any pro forma adjustments that are made in accordance with the SEC pro forma
reporting rules under the Securities Exchange Act of 1934.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
Jacobs US and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and the outstanding
principal amount of all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (b) all purchase money Indebtedness,
(c) all direct obligations arising under letters of credit (including standby
and commercial letters of credit, bankers’ acceptances, bank guaranties, surety
bonds and similar instruments (except as provided below), (d) all obligations in
respect of the deferred purchase price of property or services (other than
(i) trade accounts payable and accrued liabilities incurred in the ordinary
course of business, (ii) deferred compensation and (iii) any contingent earn-out
obligation related to an Acquisition or Investment permitted hereunder),
(e) Attributable Indebtedness in respect of capital leases, Synthetic Lease
Obligations and Permitted Receivables Facilities, (f) without duplication, all
Guarantees with respect to outstanding Indebtedness of the types specified in
clauses (a) through (e) above of Persons other than any Borrower or any
Subsidiary, and (g) all Indebtedness of the types referred to in clauses (a)
through (f) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which any
Borrower or a Subsidiary is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to any Borrower or such Subsidiary;
provided that for purposes of determining compliance with Section 7.11(b),
“Consolidated Funded

7

 

 

--------------------------------------------------------------------------------

 

Indebtedness” shall include the aggregate undrawn stated amount of all Financial
Credits and all payment and reimbursement obligations due in respect thereof;
provided further that for purposes of determining the Applicable Rate,
“Consolidated Funded Indebtedness” shall exclude the aggregate undrawn stated
amount of any Financial Credits but shall include all payment and reimbursement
obligations due in respect thereof; and provided further that “Consolidated
Funded Indebtedness” shall exclude the aggregate undrawn stated amount of all
Performance Credits, performance-based bank guarantees and performance-based
surety bonds, but shall include all payment and reimbursement obligations due in
respect thereof.

“Consolidated Interest Charges” means, for any period, for Jacobs US and its
Subsidiaries on a consolidated basis, all interest expense in such period
determined in accordance with GAAP.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of four consecutive fiscal quarters most recently ended
for which Jacobs US has delivered financial statements pursuant to
Section 6.01(a) or (b).

“Consolidated Net Income” means, for any period, the consolidated net income of
Jacobs US and its Subsidiaries as determined in accordance with GAAP.

“Consolidated Net Total Assets” means, on any date, the excess of Consolidated
Total Assets over Consolidated Current Liabilities.

“Consolidated Net Worth” means, as of any date of determination, for Jacobs US
and its Subsidiaries on a consolidated basis, Shareholders’ Equity minus any
amounts attributable to preferred stock that is mandatorily redeemable, or
redeemable at the option of the holder thereof, at any time prior to the date
that is one year after the Maturity Date.

“Consolidated Total Assets” means, on any date, the consolidated total assets of
Jacobs US and its Subsidiaries, as such amounts would appear on a consolidated
balance sheet of Jacobs US prepared as of such date in accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Covered Entity” has the meaning specified in Section 10.22(b).

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Debt Prepayment Application” means, with respect to any Disposition of
property, the application by Jacobs US or its Subsidiaries of cash in an amount
equal to the net proceeds with respect to such Disposition to pay Indebtedness
of Jacobs US or any of its Subsidiaries (other than Indebtedness in respect of
any revolving credit facility except if the commitments under such revolving
facility are reduced by a corresponding amount).

8

 

 

--------------------------------------------------------------------------------

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.12(b), any Lender that (a) has
failed to pay to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within two Business Days of the date when
due, or (b) has, or has a direct or indirect parent company that has, (i) become
the subject of a proceeding under any Debtor Relief Law, (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, or (iii) become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
and (b) above, and of the effective date of such status, shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.12(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrowers and each
other Lender promptly following such determination.

“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory itself is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (in one transaction or in a series of transactions and whether
effected pursuant to a Division or otherwise) of any property by any Person
(including any sale and leaseback transaction), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

“Dividing Person” has the meaning assigned to it in the definition of
“Division.”

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of

9

 

 

--------------------------------------------------------------------------------

 

an institution described in clauses (a) or (b) of this definition and is subject
to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Jacobs US within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of Jacobs US or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by Jacobs US or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Pension
Plan; (f) any event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (g) the determination that any Pension Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; or
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon  Jacobs US or
any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the

10

 

 

--------------------------------------------------------------------------------

 

Loan Market Association (or any successor person), as in effect from time to
time.

“Eurocurrency Rate” means:

(a)

with respect to any Borrowing, the rate per annum equal to the London Interbank
Offered Rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for a period equal in
length to such Interest Period (“LIBOR”) as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;

(b)

for any interest rate calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time,
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and

(c)

if the Eurocurrency Rate shall be less than zero, such rate shall be deemed zero
for purposes of this Agreement.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate”. Eurocurrency Rate Loans may
be denominated in U.S. Dollars or in Sterling. All Loans denominated in Sterling
must be Eurocurrency Rate Loans.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient  or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by
Jacobs US under Section 10.13), (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, or (iii) where such Lender is treated as a
partnership for tax purposes and the tax status of a partner in such partnership
is determinative of the obligation to pay Taxes, the later of the date on which
such Lender acquired its applicable interest hereunder or the date on which the
affected partner becomes a partner of such Lender, (c) Taxes attributable to
such Recipient’s failure to comply with Section 3.01(g), (d) any Taxes imposed
pursuant to FATCA, (e) any U.S. backup withholding Taxes, (f) any loss or
liability suffered or incurred with respect to any Bank Levy (or any payment
attributable to, or liability arising as a consequence of a Bank Levy)  and (g)
with respect to any Loan made to Jacobs UK, any U.K. Tax Deduction regarded as
an Excluded Tax pursuant to Section 3.01(i).

“Facility” means the USD Term Facility or the GBP Term Facility, or both, as the
context may require.

11

 

 

--------------------------------------------------------------------------------

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.

“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

“Fee Letters” means (a) the letter agreement, dated March 4, 2020, among Jacobs
US, the Administrative Agent and BAS, (b) the letter agreement, dated March 6,
2020, among Jacobs US, Wells Fargo and WFS, and (c) any other fee letter
agreement by among Jacobs US and any Arranger.

“Financial Covenant Trigger Date” means the earlier to occur of (a) the date the
2018 Notes Agreement has been terminated and all of the 2018 Notes have been
paid in full and (b) the effective date that Section 10.7 (Financial Covenants)
of the 2018 Notes Agreement is amended in a manner that conforms to the testing
only of (i) the Consolidated Leverage Ratio as contemplated to be tested after
the Financial Covenant Trigger Date in Section 7.11 hereof and (ii) the debt
priority covenant.

“Financial Credit” means a letter of credit used directly or indirectly to cover
a default in payment of any financial contractual obligation of Jacobs US and
its Subsidiaries, including insurance-related obligations and payment
obligations under specific contracts in respect of Indebtedness undertaken by
Jacobs US or any Subsidiary, and any letter of credit issued in favor of a bank
or other surety who in connection therewith issues a guarantee or similar
undertaking, performance bond, surety bond or other similar instrument that
covers a default in payment of any such financial contractual obligations, that
is classified as a financial standby letter of credit by the FRB or by the OCC.

“Foreign Lender” means, with respect to any Borrower (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is not
a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Plan” means any employee benefit plan maintained by Jacobs US or any of
its Subsidiaries which is mandated or governed by any Laws of any Governmental
Authority other than the United States or a state thereof.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a state thereof or the District of
Columbia.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

12

 

 

--------------------------------------------------------------------------------

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“GBP Term Borrowing” means a borrowing consisting of simultaneous GBP Term Loans
at the Eurocurrency Rate having the same Interest Period made by each of the GBP
Term Lenders pursuant to Section 2.01(b).

“GBP Term Commitment” means, as to each GBP Term Lender, its obligation to make
GBP Term Loans in Sterling to Jacobs UK pursuant to Section 2.01(b) in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such GBP Term Lender’s name on Schedule 2.01 under the
caption “GBP Term Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such GBP Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

“GBP Term Facility” means, at any time, (a) prior to the Closing Date, the
aggregate amount of the GBP Term Commitments at such time and (b) thereafter,
the aggregate principal amount of the GBP Term Loans of all GBP Term Lenders
outstanding at such time.

“GBP Term Lender” means (a) at any time prior to the Closing Date, any Lender
that has a GBP Term Commitment at such time and (b) thereafter, any Lender that
holds GBP Term Loans at such time.

“GBP Term Loan” means an advance made by any GBP Term Lender under the GBP Term
Facility.

“GBP Term Note” means a promissory note made by Jacobs UK in favor of a GBP Term
Lender evidencing GBP Term Loans made by such GBP Term Lender, substantially in
the form of Exhibit B‑2.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee

13

 

 

--------------------------------------------------------------------------------

 

against loss in respect thereof (in whole or in part), or (b) any Lien on any
assets of such Person securing any Indebtedness or other obligation of any other
Person, whether or not such Indebtedness or other obligation is assumed by such
Person (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien); provided, however, that the term
“Guarantee” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business or reasonable indemnity
obligations in effect on the Closing Date or otherwise entered into in the
ordinary course of business, including in connection with any acquisition or
Disposition of assets or incurrence of Indebtedness or other obligations, in any
case to the extent permitted under this Agreement. The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. The term “Guarantee” as a verb has a corresponding
meaning.

“Guaranty” means the Guaranty made by Jacobs US in favor of the Administrative
Agent and the GBP Term Lenders, substantially in the form of Exhibit G.

“HMRC DT Treaty Passport Scheme” means the United Kingdom HM Revenue & Customs
DT Treaty Passport scheme for companies or other fiscally opaque entities
resident in a country with which the United Kingdom has a double taxation treaty
that provides for relief from United Kingdom income tax on interest arising in
the United Kingdom.

“Impacted Loans” has the meaning specified in Section 3.03(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP (except as otherwise provided below):

(a)the principal amount of all obligations of such Person for borrowed money and
the principal amount of all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;

(b)all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments (except as provided below);

(c)net obligations of such Person under any Swap Contract (only to the extent
such net obligations result in a liability under GAAP);

(d)all obligations in respect of the deferred purchase price of property or
services (other than (i) trade accounts payable and accrued liabilities incurred
in the ordinary course of business, (ii) deferred compensation and (iii) any
contingent earn-out obligation related to an Acquisition or Investment permitted
hereunder);

(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f)Attributable Indebtedness in respect of capital leases, Synthetic Lease
Obligations and Permitted Receivables Facilities; and

14

 

 

--------------------------------------------------------------------------------

 

(g)all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. For all purposes hereof (other than in respect
of undrawn Financial Credits in determining compliance with Section 7.02 as
further provided below), the Indebtedness of any Person shall exclude (x) the
aggregate undrawn stated amount of all Financial Credits (but shall include all
payment and reimbursement obligations due in respect thereof) and (y) the
aggregate undrawn stated amount of all Performance Credits, performance-based
bank guarantees and performance-based surety bonds and all payment and
reimbursement obligations due in respect thereof (but shall include all payment
and reimbursement obligations due in respect thereof). For purposes of
determining compliance with Section 7.02 the Indebtedness of any Person shall
(I) include the aggregate undrawn stated amount of all Financial Credits and all
payment and reimbursement obligations due in respect thereof and (II) exclude
all undrawn stated amounts of all Performance Credits, performance- based bank
guarantees and performance-based surety bonds, but shall include all payment and
reimbursement obligations due in respect thereof. The amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date. The amount of any capital lease or
Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Insolvent Domestic Subsidiary Limit” means, at any time, any of the following:
(a) the sum of the revenues of all Insolvent Domestic Subsidiaries (based, in
each case, upon the twelve- month period ended prior to the date on which any
such Subsidiary became an Insolvent Domestic Subsidiary) equals or exceeds five
percent (5%) or more of Jacobs US’s consolidated total revenue for the
twelve-month period ending at the end of the fiscal quarter immediately
preceding the date of calculation; or (b) the sum of the contribution of all
Insolvent Domestic Subsidiaries (based, in each case, upon the contribution of
each such Insolvent Domestic Subsidiary in the four fiscal quarters immediately
preceding the date on which any such Subsidiary became an Insolvent Domestic
Subsidiary) to Jacobs US’s Consolidated EBITDA equals or exceeds five percent
(5%) of Jacobs US’s Consolidated EBITDA for the four fiscal quarters immediately
preceding the date of calculation; or (iii) the sum of the net book value of the
assets of all Insolvent Domestic Subsidiaries, (determined, in each case, as of
the end of the fiscal quarter immediately preceding the date on which any such
Subsidiary became an Insolvent Domestic Subsidiary) equals or exceeds five
percent (5%) or more of Jacobs US’s net book value of total assets as of the end
of the fiscal quarter immediately preceding the date of calculation, in each
case, based upon Jacobs US’s most recent annual or quarterly financial
statements delivered to the Administrative Agent under Section 6.01. As used in
this definition, “Insolvent Domestic Subsidiary” means each Domestic Subsidiary
of Jacobs US which, after the Closing Date, (A) instituted, or consented to the
institution of any proceeding under any Debtor Relief Law, or made an assignment
for the benefit of creditors, or applied for or consented to the appointment of
any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer for it or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer was appointed without the
application or consent of such Subsidiary and the appointment continued
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Subsidiary or to all or any material

15

 

 

--------------------------------------------------------------------------------

 

part of its property was instituted without the consent of such Subsidiary and
continued undismissed or unstayed for 60 calendar days, or an order for relief
was entered in any such proceeding, or (B) (x) became unable or admitted in
writing its inability or failed generally to pay its debts as they became due,
or (y) any writ or warrant of attachment or execution or similar process was
issued or levied against all or any material part of the property of any such
Person and was not released, vacated or fully bonded within 30 days after its
issue or levy.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan, the last Business Day of each March,
June, September and December and the Maturity Date.

“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or converted to or
continued as a Eurocurrency Rate Loan and ending on the date one, two, three or
six months thereafter (in each case, subject to availability), as selected by
the applicable Borrower in its Loan Notice; provided that:

(i)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurocurrency Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii)any Interest Period pertaining to a Eurocurrency Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii)no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person or (b) a
loan, advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person.  For purposes of covenant compliance, the amount of any
Investment in another Person shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment, less the amount of cash distributions received by such Person from
the Person in which such Investment was made.

“IP Rights” has the meaning specified in Section 5.18.

“IRS” means the United States Internal Revenue Service.

“Jacobs UK” has the meaning specified in the introductory paragraph hereto.



“Jacobs US” has the meaning specified in the introductory paragraph hereto.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed

16

 

 

--------------------------------------------------------------------------------

 

duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, may mean a USD Term Lender, a GBP Term Lender, or all USD
Term Lenders and GBP Term Lenders.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Jacobs US and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“LIBOR” has the meaning specified in the definition of “Eurocurrency Rate”.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent and in consultation
with the Borrowers, to reflect the adoption and implementation of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines is reasonably necessary in
connection with the administration of this Agreement).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a USD Term Loan or a GBP Term Loan.

“Loan Documents” means this Agreement, including schedules and exhibits hereto,
each Note, the Guaranty, and any amendments, modifications or supplements hereto
or to any other Loan Document or waivers hereof or to any other Loan Document.

“Loan Notice” means a notice of (a) a USD Term Borrowing, (b) a GBP Term
Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which
shall be substantially in the form of Exhibit A or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic

17

 

 

--------------------------------------------------------------------------------

 

transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the applicable
Borrower.

“London Banking Day” means any day on which dealings in U.S. Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

“Material Acquisition” means an Acquisition, or multiple Acquisitions
substantially in the same line of business and consummated within 9-months of
the initial Acquisition, the aggregate consideration for which is equal to or in
excess of $400,000,000.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities or
financial condition of Jacobs US and its Subsidiaries taken as a whole; (b) a
material impairment of the ability of the Borrowers, taken as a whole, to
perform their obligations under the Loan Documents; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against any
Borrower of any Loan Document to which it is a party.

“Material Subsidiary” means, at any time during any fiscal year of Jacobs US, a
Subsidiary of Jacobs US that: (a) has revenues which constitute five percent
(5%) or more of Jacobs US’s total revenue; or (b) contributes at least five
percent (5%) to Jacobs US’s Consolidated EBITDA; or (iii) has assets the net
book value of which constitutes five percent (5%) or more of Jacobs US’s net
book value of total assets, in each case, based upon Jacobs US’s most recent
annual or quarterly financial statements delivered to the Administrative Agent
under Section 6.01.

“Maturity Date” means March 25, 2025; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Jacobs US or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including Jacobs US or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a USD Term Note or a GBP Term Note, as the context may require.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Borrower arising under any Loan Document, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Borrower or any Affiliate thereof of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding. Without limiting the
foregoing, the Obligations include (a) the obligation to pay principal,
interest, charges, expenses, fees, indemnities and other amounts payable by any
Borrower under any Loan Document and (b) the obligation

18

 

 

--------------------------------------------------------------------------------

 

of the Borrowers to reimburse any amount in respect of any of the foregoing that
the Administrative Agent or any Lender, in each case in its sole discretion, may
elect to pay or advance on behalf of the Borrowers.

“OCC” means the U.S. Office of the Comptroller of the Currency.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the charter
or certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating or limited liability agreement (or
equivalent or comparable constitutive documents with respect to any non-U.S.
jurisdiction); and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in U.S. Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, and (b) with respect to any amount denominated
in Sterling, the rate of interest per annum at which overnight deposits in
Sterling, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Bank of America in the applicable offshore interbank market for
such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302

19

 

 

--------------------------------------------------------------------------------

 

of ERISA, each as in effect prior to the Pension Act and, thereafter, Section
412, 430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and 305 of
ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by Jacobs US and any ERISA Affiliate and is either covered by Title IV of ERISA
or is subject to the minimum funding standards under Section 412 of the Code.

“Performance Credit” means a letter of credit used directly or indirectly to
cover a default in the performance of any non-financial or commercial
obligations of Jacobs US or any Subsidiary under specific contracts, and any
letter of credit issued in favor of a bank or other surety who in connection
therewith issues a guarantee or similar undertaking, performance bond, surety
bond or other similar instrument that covers a default of any such performance
obligations, that is classified as a performance standby letter of credit by the
FRB and by the OCC.

“Permitted Liens” has the meaning specified in Section 7.01.

“Permitted Receivables” means accounts receivable (including notes, chattel
paper, accounts, instruments and general intangibles consisting of rights to
payment) generated by Jacobs US or any of its Subsidiaries (each, an
“originator”) in the ordinary course of business, together with any guarantees,
insurance, letters of credit, collateral, service contracts and other agreements
associated with any account receivable, the interest of the originator in the
inventory and goods, including returned or repossessed inventory or goods, if
any, the sale, financing or lease of which gave rise to an account receivable,
the interest of the Securitization Subsidiary in the agreement with the
originator pursuant to which such Securitization Subsidiary purchased such
accounts receivable, other ancillary rights of the originator arising in
connection with the transaction giving rise to such accounts receivable and all
business records relating thereto and any other assets that are customary
transferred or in respect of which security interests are customarily granted in
connection with asset securitization transactions involving accounts receivable
and any collections or proceeds of any of the foregoing.

“Permitted Receivables Facility” means any receivables facility or facilities
providing for the sale or pledge by Jacobs US and/or any of its Subsidiaries of
Permitted Receivables (thereby providing financing to Jacobs US and/or any of
its Subsidiaries), directly or indirectly, to a Securitization Subsidiary, which
in turn shall sell or pledge interests in the respective Permitted Receivables
to third-party lenders or investors.

“Permitted Refinancing Indebtedness” means, with respect to any Person, any
amendment, modification, refinancing, refunding, renewal, replacement or
extension of any Indebtedness of such Person; provided that (a) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so modified,
refinanced, refunded, renewed, replaced or extended except by an amount equal to
unpaid accrued interest and premium thereon plus other reasonable amounts paid,
and fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal, replacement or extension and by an amount equal
to any existing commitments unutilized thereunder (in each case, provided that
Indebtedness in respect of such existing unutilized commitments is then
permitted under Section 7.02) (in each case, it being understood that incurrence
of Indebtedness in excess of the principal amount (plus any unpaid accrued
interest and premium thereon and other reasonable amounts paid, and fees and
expenses reasonably incurred in connection therewith) of the Indebtedness so
modified, refinanced, refunded, renewed, replaced or extended (including,
without limitation, the amount equal to any existing commitments unutilized
thereunder) shall be permitted if such excess amount is then permitted under
Section 7.02 and reduces the otherwise permitted Indebtedness under Section
7.02), and (b) to the extent such Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended is subordinated in right of payment to
the Obligations, such

20

 

 

--------------------------------------------------------------------------------

 

modification, refinancing, refunding, renewal, replacement or extension is
subordinated in right of payment to the Obligations on terms, taken as a whole,
at least as favorable to the Lenders (in the good faith determination of Jacobs
US) as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed, replaced or extended.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of Jacobs US or any
ERISA Affiliate or any such Plan to which Jacobs US or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Property Reinvestment Application” means, with respect to any Disposition of
property, the application of an amount equal to the net proceeds received with
respect to such Disposition to the acquisition by Jacobs US or any Subsidiary of
operating assets of Jacobs US or any Subsidiary to be used in the ordinary
course of business of such Person.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“PTR Scheme” means the Provisional Treaty Relief Scheme as described in the
United Kingdom HM Revenue & Customs Guidelines dated January 2003 and
administered by HM Revenue & Customs Residency, and any successor scheme
thereto.

“Public Lender” has the meaning specified in Section 6.02.

“Rate Determination Date” means two Business Days prior to the commencement of
such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

“Recipient” means the Administrative Agent or any Lender.

“Register” has the meaning specified in Section 10.06(c).

“Regulation U” means Regulation U of the FRB, as in effect from time to time and
all official rulings and interpretations thereunder or thereof.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

21

 

 

--------------------------------------------------------------------------------

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required GBP Term Lenders” means, as of any date of determination, GBP Term
Lenders holding more than 50% of the GBP Term Facility on such date; provided
that the portion of the GBP Term Facility held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required GBP Term Lenders.

“Required Lenders” means, as of any date of determination, (a) prior to the
Closing Date, Lenders having more than 50% of the sum of the undrawn portion of
the Aggregate Commitments, and (b) on or after the Closing Date, Lenders holding
in the aggregate more than 50% of the aggregate Loans outstanding on such date;
provided that the Commitment of, and the portion of the outstanding amount held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

“Required USD Term Lenders” means, as of any date of determination, USD Term
Lenders holding more than 50% of the USD Term Facility on such date; provided
that the portion of the USD Term Facility held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required USD Term Lenders.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, principal accounting officer, treasurer or assistant
treasurer of a Borrower and, solely for purposes of the delivery of incumbency
certificates (or other certificates of Jacobs UK evidencing the identity,
authority and capacity of each Responsible Officer)  pursuant to Section 4.01,
the secretary or any assistant secretary of a Borrower, and, solely for purposes
of notices given pursuant to Article II, any other officer or employee of a
Borrower so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of a Borrower designated
in or pursuant to an agreement between such Borrower and the Administrative
Agent, and, with respect to Jacobs UK, if directors are generally authorized
under applicable Law to execute agreements, a director thereof.  Any document
delivered hereunder that is signed by a Responsible Officer of a Borrower shall
be conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Borrower.

“Same Day Funds” means (a) with respect to disbursements and payments in U.S.
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in Sterling, same day or other funds as may be determined by the
Administrative Agent to be customary in the place of disbursement or payment for
the settlement of international banking transactions in Sterling.

“Sanction(s)” means any sanction or trade embargo administered or enforced by
the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury (“HMT”), the Canadian government or any of its agencies
or departments, or other relevant sanctions authority.

“Scheduled Unavailability Date” has the meaning specified in Section 3.03(c).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

22

 

 

--------------------------------------------------------------------------------

 

“Securitization Subsidiary” means a wholly-owned Subsidiary of Jacobs US created
solely for purposes of entering into a Permitted Receivables Facility, the
activities and assets of which are limited solely to such purpose and assets,
and the Organization Documents of which contain customary bankruptcy – remote
provisions.

“Securitizations Threshold” means the sum of (a) $200,000,000 and (b) an
additional $50,000,000 for each Fiscal Year ending on or after September 27,
2019; provided that such amount may not exceed 10% of the Consolidated Net Worth
of Jacobs US and its Subsidiaries.

“Shareholders’ Equity” means, as of any date of determination, total
consolidated shareholders’ equity of Jacobs US as of that date determined in
accordance with GAAP.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

“SOFR-Based Rate” means SOFR or Term SOFR.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Jacobs US.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

23

 

 

--------------------------------------------------------------------------------

 

“Syndicate Manager” has the meaning specified in Section 3.01(j)(i).

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

“Threshold Amount” means, at any time, the greater of (a) $200,000,000 and (b)
3% of the Consolidated Net Worth, determined as of the end of the then
immediately preceding fiscal year.

“Type” means, with respect to a USD Term Loan, its character as a Base Rate Loan
or a Eurocurrency Rate Loan.

“UK Bank Levy” means the bank levy provided for in Section 73 and Schedule 19 of
the Finance Act 2011, as amended, and the bank surcharge provided for in Section
269DA of the Corporation Tax Act 2010, as amended.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Qualifying Lender” means a Lender which is beneficially entitled to interest
payable to that Lender in respect of an advance under a Loan Document to Jacobs
UK and is:

 

(a)

a Lender:

 

(i)

which is a bank (as defined for the purpose of section 879 Income Tax Act 2007
making an advance under a Loan Document and is within the charge to UK
corporation tax as respects any payments of interest made in respect of

24

 

 

--------------------------------------------------------------------------------

 

 

that advance or could be within such charge as respects such payment apart from
section 18A Corporation Tax Act 2009; or

 

(ii)

in respect of an advance made under a Loan Document by a person that was a bank
(as defined for the purposes of section 879 Income Tax Act 2007) at the time
that advance was made and within the charge to UK corporation tax as respects
any payments of interest made in respect of that advance; or

 

(b)

a Lender which is:

 

(i)

a company resident in the UK for UK tax purposes; or

 

(ii)

a partnership, each member of which is:

 

1.

a company resident in the UK;

 

2.

a company not so resident in the UK which carries on a trade in the U.K through
permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the Corporation Tax Act
2009) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the Corporation Tax Act 2009; or

 

(iii)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment  and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company;

 

 

(c)

a UK Treaty Lender; or

a Lender which is a building society (as defined for the purpose of section 880
Income Tax Act 2007) making an advance under a Loan Document.

“UK Tax Confirmation” means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Loan Document to Jacobs UK is a UK Qualifying Lender within the
meaning of paragraph (b) in that definition.

“UK Tax Deduction” means a deduction or withholding for or on account of UK Tax
from a payment under a Loan Document.

“UK Treaty State” means a jurisdiction having a double taxation agreement (a “UK
Tax Treaty”) with the UK, which makes provision for full exemption from tax
imposed by the UK on interest.

“UK Treaty Lender” means, in respect of an advance to Jacobs UK, a Lender which
(a) is treated as a resident of a UK Treaty State for the purposes of the
relevant UK Treaty; (b) does not carry on a business in the United Kingdom
through a permanent establishment with which that Lender’s participation in the
Loan or Letter of Credit is effectively connected; and (c) meets all other
conditions in the UK Tax Treaty for full exemption from UK taxation on interest
which relate to the Lender so that the Lender is entitled to receive interest
under this Agreement without a UK Tax Deduction pursuant to that UK Tax Treaty,
subject to the completion of any necessary procedural formalities.

25

 

 

--------------------------------------------------------------------------------

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“United States” and “U.S.” mean the United States of America.

“USD Term Borrowing” means a borrowing consisting of simultaneous USD Term Loans
of the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the USD Term Lenders pursuant to Section
2.01(a).

“USD Term Commitment” means, as to each USD Term Lender, its obligation to make
USD Term Loans in Dollars to Jacobs US pursuant to Section 2.01(a) in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such USD Term Lender’s name on Schedule 2.01 under the
caption “USD Term Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such USD Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

“USD Term Facility” means, at any time, (a) prior to the Closing Date, the
aggregate amount of the USD Term Commitments at such time and (b) thereafter,
the aggregate principal amount of the USD Term Loans of all USD Term Lenders
outstanding at such time.

“USD Term Lender” means (a) at any time prior to the Closing Date, any Lender
that has a USD Term Commitment at such time and (b) thereafter, any Lender that
holds USD Term Loans at such time.

“USD Term Loan” means an advance made by any USD Term Lender under the USD Term
Facility.

“USD Term Note” means a promissory note made by Jacobs US in favor of a USD Term
Lender evidencing USD Term Loans made by such USD Term Lender, substantially in
the form of Exhibit B‑1.

“U.S. Dollar”, “Dollar” and “$” mean lawful money of the United States.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(h)(ii)(B)(III).

“Wells Fargo” means Wells Fargo Bank, N.A.

“WFS” means Wells Fargo Securities, LLC in its capacity as a joint lead arranger
and joint bookrunner.

“Withholding Agent” means Jacobs US and the Administrative Agent.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or

26

 

 

--------------------------------------------------------------------------------

 

instrument is to have effect as if a right had been exercised under it or to
suspend any obligation in respect of that liability or any of the powers under
that Bail-In Legislation that are related to or ancillary to any of those
powers.

1.02Other Interpretive Provisions

.  With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law, rule or
regulation shall, unless otherwise specified, refer to such law, rule or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d)Any reference herein to a merger, amalgamation, consolidation, assignment,
sale, disposition or transfer, or similar term, shall be deemed to apply to a
division of or by a limited liability company, or an allocation of assets to a
series of a limited liability company (or the unwinding of such a division or
allocation), as if it were a merger, amalgamation, consolidation, assignment,
sale, disposition or transfer, or similar term, as applicable, to, of or with a
separate Person. Any division of a limited liability company shall constitute a
separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person or entity).

1.03Accounting Terms

.

(a)Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with,

27

 

 

--------------------------------------------------------------------------------

 

GAAP applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of
Jacobs US and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 on
financial liabilities shall be disregarded.

(b)Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio, amount, measurement or requirement set forth
in any Loan Document, and either Jacobs US or the Required Lenders shall so
request, the Administrative Agent, the Lenders and Jacobs US shall negotiate in
good faith to amend such ratio, amount, measurement or requirement to preserve
the original intent thereof in light of such change in GAAP (subject to the
approval of the Required Lenders); provided that, until so amended, (A) such
ratio, amount, measurement or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (B) Jacobs US shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio,
amount, measurement or requirement made before and after giving effect to such
change in GAAP. Without limiting the foregoing, leases shall continue to be
classified and accounted for on a basis consistent with that reflected in the
Audited Financial Statements for all purposes of this Agreement, notwithstanding
any change in GAAP relating thereto, unless the parties hereto shall enter into
a mutually acceptable amendment addressing such changes, as provided for above.

1.04Rounding

. Any financial ratios required to be maintained by Jacobs US pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

1.05Change of Currency.  Each provision of this Agreement shall be subject to
such reasonable changes of construction as the Administrative Agent may from
time to time specify to be appropriate to reflect a change in currency and any
relevant market conventions or practices relating to the change in currency.

1.06Times of Day

. Unless otherwise specified, all references herein to times of day shall be
references to Pacific time (daylight or standard, as applicable).

1.07Interest Rates

.  The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any rate that is an
alternative or replacement for or successor to any of such rate (including,
without limitation, any LIBOR Successor Rate) or the effect of any of the
foregoing, or of any LIBOR Successor Rate Conforming Changes.

28

 

 

--------------------------------------------------------------------------------

 

ARTICLE II  THE COMMITMENTS AND LOANS

2.01The Loans

.  

(a)USD Term Borrowings.  Subject to the terms and conditions set forth herein,
each USD Term Lender severally agrees to make a single loan to Jacobs US in U.S.
Dollars, on March 26, 2020, in an amount not to exceed such USD Term Lender’s
USD Term Commitment. The USD Term Borrowing shall consist of USD Term Loans made
simultaneously by the USD Term Lenders in accordance with their respective
Applicable Percentage of the USD Term Facility. Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed. USD Term Loans may
be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein

(b)GBP Term Borrowings.  Subject to the terms and conditions set forth herein,
each GBP Term Lender severally agrees to make a single loan to Jacobs UK in
Sterling, on March 26, 2020, in an amount not to exceed such GBP Term Lender’s
GBP Term Commitment. The GBP Term Borrowing shall consist of GBP Term Loans made
simultaneously by the GBP Term Lenders in accordance with their respective
Applicable Percentage of the GBP Term Facility. Amounts borrowed under this
Section 2.01(b) and repaid or prepaid may not be reborrowed. GBP Term Loans
shall be Eurocurrency Rate Loans.

2.02Borrowings, Conversions and Continuations of Loans.

(a)Each USD Term Borrowing, each GBP Term Borrowing, each conversion of USD Term
Loans from one Type to the other, and each continuation of Eurocurrency Rate
Loans shall be made upon the applicable Borrower’s irrevocable notice to the
Administrative Agent, which may be given by (A) telephone or (B) a Loan Notice,
provided that any telephonic notice must be confirmed promptly by delivery to
the Administrative Agent of a Loan Notice.  Each such Loan Notice must be
received by the Administrative Agent not later than 9:00 a.m. (i) three Business
Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in U.S. Dollars or of any
conversion of Eurocurrency Rate Loans denominated in U.S. Dollars to Base Rate
Loans, (ii) four Business Days prior to the requested date of any Borrowing or
continuation of Eurocurrency Rate Loans denominated in Sterling, and (iii) on
the requested date of any Borrowing of Base Rate Loans.  Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount of $5,000,000 (or, in the case of the GBP Term Facility, £5,000,000) or a
whole multiple of $1,000,000 (or, in the case of the GBP Term Facility,
£1,000,000) in excess thereof.  Each Borrowing of or conversion to Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof. Each Loan Notice shall specify (i) whether the applicable
Borrower is requesting a USD Term Borrowing, a GBP Term Borrowing, a conversion
of USD Term Loans from one Type to the other, or a continuation of Eurocurrency
Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing USD Term Loans are to be converted,
and (v) if applicable, the duration of the Interest Period with respect
thereto.  If Jacobs US fails to specify a Type of USD Term Loan in a Loan Notice
or if the applicable Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable USD Term Loan shall be made as,
or converted to, Base Rate Loans; provided, however, that in the case of a
failure to timely request a continuation of Loans denominated in Sterling, such
Loans shall be continued as Eurocurrency Rate Loans in Sterling with an Interest
Period of one month. Any automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans. If the applicable Borrower requests a
Borrowing of, conversion to, or continuation of Eurocurrency Rate Loans in any
such Loan Notice, but fails to specify an Interest Period,

29

 

 

--------------------------------------------------------------------------------

 

it will be deemed to have specified an Interest Period of one month.  No Loan
may be converted into or continued as a Loan denominated in a different
currency.

(b)Following receipt of a Loan Notice in respect of any Loans, the
Administrative Agent shall promptly notify each Lender of the amount and
currency of its Applicable Percentage of the applicable USD Term Loans or GBP
Term Loans, and if no timely notice of a conversion or continuation is provided
by the applicable Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans or continuation of
Loans denominated in Sterling, in each case as described in the preceding
subsection.  In the case of a USD Term Borrowing or a GBP Term Borrowing, each
appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office for
the applicable currency not later than 11:00 a.m., in the case of any Loan
denominated in U.S. Dollars, and not later than the Applicable Time specified by
the Administrative Agent in the case of any Loan in Sterling, in each case on
the Business Day specified in the applicable Loan Notice.  Upon satisfaction of
the applicable conditions set forth in Sections 4.01 and 4.02, the
Administrative Agent shall make all funds so received available to the
applicable Borrower in like funds as received by the Administrative Agent either
by (i) crediting the account of the applicable Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the applicable Borrower.

(c)Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
U.S. Dollars or Sterling) without the consent of the Required Lenders.

(d)The Administrative Agent shall promptly notify Jacobs US and the Lenders of
the interest rate applicable to any Interest Period for Eurocurrency Rate Loans
upon determination of such interest rate.  At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify Jacobs US and the Lenders of
any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e)After giving effect to all USD Term Borrowings, all conversions of USD Term
Loans from one Type to the other, and all continuations of USD Term Loans as the
same Type, there shall not be more than five Interest Periods in effect in
respect of the USD Term Facility.  After giving effect to all GBP Term
Borrowings and all continuations of GBP Term Loans, there shall not be more than
five Interest Periods in effect in respect of the GBP Term Facility.

(f)Each GBP Term Lender may, at its option, make any GBP Term Borrowings
available to Jacobs UK by causing an Affiliate or branch of such Lender to make
such GBP Term Borrowings available; provided that any exercise of such option
shall not affect the obligation of Jacobs UK to repay such GBP Term Borrowings
in accordance with the terms of this Agreement. Additionally, (i) such GBP Term
Lender’s obligations under this Agreement shall remain unchanged, (ii) such GBP
Term Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such GBP
Term Lender in connection with such GBP Term Lender’s rights and obligations
under this Agreement.

2.03Prepayments

.  Each Borrower may, upon notice from the applicable Borrower to the
Administrative Agent, at any time or from time to time voluntarily prepay the
Loans of such Borrower in whole or in part without premium

30

 

 

--------------------------------------------------------------------------------

 

or penalty; provided that (i) such notice must be in a form acceptable to the
Administrative Agent and be received by the Administrative Agent not later than
9:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in U.S. Dollars, (B) four Business Days
prior to any date of prepayment of Eurocurrency Rate Loans denominated in
Sterling, and (C) on the date of prepayment of Base Rate Loans; (ii) any
prepayment of Eurocurrency Rate Loans denominated in U.S. Dollars shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof; (iii) any prepayment of Eurocurrency Rate Loans denominated in Sterling
shall be in a minimum principal amount of £1,000,000 or a whole multiple of
£500,000 in excess thereof; and (iv) any prepayment of Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurocurrency Rate
Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by a Borrower, such Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.  Subject
to Section 2.12, each such prepayment shall be applied to the Loans of the
Lenders in accordance with their respective Applicable Percentages.

2.04Termination of Commitments

  

(a)The aggregate USD Term Commitments shall be automatically and permanently
reduced to zero on the Closing Date after giving effect to the USD Term
Borrowing.

(b)The aggregate GBP Term Commitments shall be automatically and permanently
reduced to zero on the Closing Date after giving effect to the GBP Term
Borrowing.    

2.05Repayment of Loans

.

(a)Jacobs US shall repay to the USD Term Lenders, in U.S. Dollars, an amount
equal to 1.25% of the aggregate initial principal amount of all USD Term Loans
outstanding on the last Business Day of each March, June, September and
December, commencing on the last Business Day of June 2020, and a final payment
on the Maturity Date in an amount equal to the aggregate principal amount of all
USD Term Loans outstanding on such date.

(b)Jacobs UK shall repay to the GBP Term Lenders, in Sterling, an amount equal
to 1.25% of the aggregate initial principal amount of all GBP Term Loans
outstanding on the last Business Day of each March, June, September and
December, commencing on the last Business Day of June 2020, and a final payment
on the Maturity Date in an amount equal to the aggregate principal amount of all
GBP Term Loans outstanding on such date.

2.06Interest

.

31

 

 

--------------------------------------------------------------------------------

 

(a)Subject to the provisions of subsection (b) below, (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b)(i)If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by Applicable Laws.

(ii)If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by Applicable Laws.

(iii)While any Event of Default exists under Section 8.01(a)(i), Section 8.01(f)
or Section 8.01(g), and upon the request of the Required Lenders, while any
other Event of Default exists (other than as set forth in clauses (b)(i) and
(b)(ii) above), the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
Applicable Laws.  

(iv)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.

2.07Fees

.  

(a)Jacobs US shall pay to BAS and the Administrative Agent for their own
respective accounts fees in the amounts and at the times specified in the
applicable Fee Letter. Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

(b)Jacobs US shall pay to the Lenders and the other Arrangers such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified in the applicable Fee Letters. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

2.08Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a)All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Loans denominated in Sterling as to which
market practice differs from the foregoing, in accordance with such market
practice.

32

 

 

--------------------------------------------------------------------------------

 

Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.10(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(b)If, as a result of any restatement of or other adjustment to the financial
statements of Jacobs US or for any other reason, Jacobs US or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by Jacobs US as
of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, each Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to any Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent or any Lender), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period.  This paragraph shall
not limit the rights of the Administrative Agent or any Lender, as the case may
be, under Section 2.06(b) or under Article VIII. The obligations of the
Borrowers under this paragraph shall survive the termination of the Aggregate
Commitments and the repayment of all other Obligations hereunder until the first
anniversary of such termination and repayment.

(c)Each determination by the Administrative Agent of an interest rate or fee
payable by the Borrowers hereunder, in the absence of manifest error, shall be
conclusive and binding upon all parties hereto.

2.09Evidence of Debt

.  The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender in the ordinary course of business. The
Administrative Agent shall maintain the Register in accordance with Section
10.06(c). The accounts or records maintained by each Lender shall be conclusive
absent manifest error of the amount of the Loans made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the Register, the Register shall control in the
absence of manifest error. Upon the request of any Lender to the applicable
Borrower made through the Administrative Agent, such Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans to the Borrowers in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount, currency and maturity of its Loans and
payments with respect thereto.

2.10Payments Generally; Administrative Agent’s Clawback

.

(a)General.  All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in Sterling, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in U.S. Dollars and in Same Day Funds
not later than 11:00 a.m. on the date specified herein. Except as otherwise
expressly provided herein, all payments by Jacobs UK hereunder with respect to
principal and

33

 

 

--------------------------------------------------------------------------------

 

interest on Loans denominated in Sterling, and other amounts required to be paid
hereunder in Sterling, shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Sterling and in Same Day Funds not
later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, Jacobs UK is prohibited by any
Law from making any required payment hereunder in Sterling, Jacobs UK shall make
such payment in U.S. Dollars in the U.S. Dollar equivalent of the payment amount
as reasonably determined by the Administrative Agent. The Administrative Agent
will promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent (i) after 11:00 a.m., in the case of payments in U.S.
Dollars, or (ii) after the Applicable Time specified by the Administrative Agent
in the case of payments in Sterling, shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment to be made by any Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

(b)(i)  Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 9:00 a.m. on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount.  In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to the applicable Borrower
to but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by any Borrower, the interest rate applicable to Base Rate
Loans.  If the applicable Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the applicable Borrower the amount
of such interest paid by the applicable Borrower for such period. If such Lender
pays its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such Borrowing.
Any payment by the applicable Borrower shall be without prejudice to any claim
the applicable Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.  

(ii)Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the applicable Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the applicable Borrower will not make
such payment, the Administrative Agent may assume that such Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if such
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, in Same Day Funds with interest thereon, for each
day from and including the date such amount is

34

 

 

--------------------------------------------------------------------------------

 

distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c)Failure to Satisfy Conditions Precedent. If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Loans set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d)Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).

(e)Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.11Sharing of Payments by Lenders

. If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that:

(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of any Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than an assignment to Jacobs
US or any Affiliate thereof (as to which the provisions of this Section shall
apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

35

 

 

--------------------------------------------------------------------------------

 

2.12Defaulting Lenders

.

(a)Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:

(i)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Required Lenders”, “Required
USD Term Lenders” and “Required GBP Term Lenders” and Section 10.01.

(ii)Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment of any amounts owing to the Lenders as a
result of any final and non-appealable judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
third, so long as no Default or Event of Default exists, to the payment of any
amounts owing to Jacobs US as a result of any final and non-appealable judgment
of a court of competent jurisdiction obtained by Jacobs US against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and fourth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made at a time when the conditions set forth in Section 4.01
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.  

(b)Defaulting Lender Cure. If Jacobs US and the Administrative Agent agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein, that Lender
will, to the extent applicable, purchase at par that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans to be held on a pro rata
basis by the Lenders in accordance with the Commitments, whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
Jacobs US while that Lender was a Defaulting Lender; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

36

 

 

--------------------------------------------------------------------------------

 

ARTICLE III  TAXES, YIELD PROTECTION AND ILLEGALITY

3.01Taxes

.

(a)Defined Terms.  For purposes of this Section 3.01, the term “Applicable Law”
includes FATCA.

(b)Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c)Payment of Other Taxes by the Borrowers. The Borrowers shall timely pay to
the relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d)Indemnification by the Borrowers. Each Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section), other than any penalties,
interest and expenses resulting from any gross negligence of the Administrative
Agent or such Recipient as determined by a court of competent jurisdiction by
final and nonappealable judgment, payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to Jacobs US by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

(e)Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of any Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.06(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (e).

37

 

 

--------------------------------------------------------------------------------

 

(f)Evidence of Payments. As soon as practicable after any payment of Taxes by
any Borrower to a Governmental Authority as provided in this Section 3.01,
Jacobs US shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to the Administrative Agent.

(g)Status of Lenders; Tax Documentation.

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to
Jacobs US and the Administrative Agent, at the time or times reasonably
requested by Jacobs US or the Administrative Agent, such properly completed and
executed documentation reasonably requested by Jacobs US or the Administrative
Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender, if reasonably requested by
Jacobs US or the Administrative Agent, shall deliver such other documentation
prescribed by Applicable Law or reasonably requested by Jacobs US or the
Administrative Agent as will enable Jacobs US or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.01(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)Without limiting the generality of the foregoing, in the event that the
applicable Borrower is a U.S. Person:

(A)any Lender that is a U.S. Person shall deliver to Jacobs US and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Jacobs US or the Administrative Agent), executed copies of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Jacobs US and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Jacobs US or the Administrative
Agent), whichever of the following is applicable:

(I)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed  copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(II)executed copies of IRS Form W-8ECI;

38

 

 

--------------------------------------------------------------------------------

 

(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of Jacobs US within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed  copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or

(IV)to the extent a Foreign Lender is not the beneficial owner, executed  copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-4 on behalf of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Jacobs US and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Jacobs US or the Administrative
Agent), executed  copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit Jacobs US or the Administrative Agent to
determine the withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Jacobs US and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Jacobs US or
the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Jacobs US or the Administrative
Agent as may be necessary for Jacobs US and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify Jacobs US and the Administrative Agent in writing of its legal
inability to do so.

(iv)Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
withholding Tax purposes

39

 

 

--------------------------------------------------------------------------------

 

under Applicable Law, each Lender agrees to deliver to the Administrative Agent
and Jacobs US on or prior to the date on which such Lender becomes a Lender
under this Agreement (and, in a timely fashion, from time to time thereafter
upon the reasonable request of the Administrative Agent or Jacobs US) such other
documents and forms required by any relevant taxing authorities under the Laws
of any other jurisdiction, duly executed and completed by such Lender, as are
required under Applicable Laws to confirm such Lender’s entitlement to any
available exemption from, or reduction of, applicable withholding Taxes in
respect of all payments to be made to such Lender outside of the U.S. by the
Borrowers pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding Tax purposes in such other jurisdiction. Each Lender
shall promptly (i) notify the Administrative Agent and Jacobs US of any change
in circumstances which would modify or render invalid any such claimed exemption
or reduction, and (ii) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of Applicable Laws of any such jurisdiction that any
Borrower make any deduction or withholding for Taxes from amounts payable to
such Lender.

(h)Treatment of Certain Refunds. Unless required by Applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Borrower or with respect to which any Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay to such Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by a Borrower under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that each Borrower, upon the request of the
Recipient, agrees to repay the amount paid over to such Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to such Borrower pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This subsection shall not be construed to require any
Recipient to make available its Tax returns (or any other information relating
to its Taxes that it deems confidential) to any Borrower or any other Person.

(i)UK Withholding.  UK Withholding.  

(i)A UK Tax Deduction on a payment made by Jacobs UK under a Loan Document shall
be regarded as an Excluded Tax if:

(A)the payment could have been made to the relevant Lender without a UK Tax
Deduction if the relevant Lender had been a UK Qualifying Lender, but on that
date that Lender is not or has ceased to be a UK Qualifying Lender other than as
a result of any change after the date it became a UK Qualifying Lender under
this Agreement in (or in the interpretation administration, or application of)
any law or Treaty or any published practice or published concession of any
relevant taxing authority;

(B)the relevant Lender is a UK Qualifying Lender solely by virtue of paragraph
(b) of the definition of UK Qualifying Lender and:

40

 

 

--------------------------------------------------------------------------------

 

(I) an officer of HMRC has given (and not revoked) a direction (a “Direction”)
under section 931 of the Income Tax Act 2007 which relates to the payment and
that Lender has received from Jacobs UK or the Administrative Agent a certified
copy of that Direction; and

(II)the payment could have been made to the Lender without any UK Tax Deduction
if that Direction had not been made; or

(ii)the relevant Lender is a UK Qualifying Lender solely by virtue of paragraph
(b) of the definition of UK Qualifying Lender and:

(A) the relevant Lender has not given a UK Tax Confirmation to Jacobs UK; and

(B) the payment could have been made to the Lender without any UK Tax Deduction
if the Lender had given a UK Tax Confirmation to Jacobs UK, on the basis that
the UK Tax Confirmation would have enabled Jacobs UK to have formed a reasonable
belief that the payment was an "excepted payment" for the purpose of section 930
of the Income Tax Act 2007; or

(iii)the relevant Lender is a UK Treaty Lender and Jacobs UK is able to
demonstrate that the payment could have been made to the Lender without the Tax
Deduction had that Lender complied with its obligations under Section 3.01(j)
below.

(j)UK Treaty Lender - Cooperation.

(i)Subject to Section 3.01(j)(ii) and Section 3.01(j)(iii) below, a UK Treaty
Lender and Jacobs UK, shall co-operate in completing any procedural formalities
necessary for Jacobs UK to obtain authorization to make that payment without any
UK Tax Deduction.

(ii)PTR Scheme. In relation to the PTR Scheme:

(A)If at any time a UK Treaty Lender wishes to use the PTR Scheme in respect of
any Eurocurrency Rate Loan made available by it under this Agreement, provided
that (A) the PTR Scheme is capable of applying to such Eurocurrency Rate Loan
and (B) all Lenders in relation to that Eurocurrency Rate Loan consent to the
use of the PTR Scheme, the Lenders in relation to that Eurocurrency Rate Loan
hereby agree between themselves and irrevocably appoint the Administrative Agent
to act as syndicate manager under the PTR Scheme (in such capacity, the
“Syndicate Manager”).

(B)Each Lender in relation to a Eurocurrency Rate Loan referred to in subsection
(ii) of this Section 3.01(j):

(I)authorizes the Syndicate Manager to operate, and take any action necessary or
desirable under, the PTR Scheme in connection with that Eurocurrency Rate Loan;

(II)shall cooperate with the Syndicate Manager in completing any procedural
formalities necessary under the PTR Scheme and shall promptly supply to the
Syndicate Manager such information as the Syndicate Manager may request in
connection with the operation of the PTR Scheme;

41

 

 

--------------------------------------------------------------------------------

 

(III)without limiting the liability of Jacobs UK under this Agreement, shall,
within five Business Days of demand, indemnify the Syndicate Manager for any
liability or loss incurred by the Syndicate Manager as a result of the Syndicate
Manager acting as syndicate manager under the PTR Scheme in connection with the
Lender’s participation in that Eurocurrency Rate Loan (except to the extent that
the liability or loss arises directly from the Syndicate Manager’s gross
negligence or willful misconduct); and

(IV)shall, within five Business Days of demand, indemnify Jacobs UK and the
Syndicate Manager for any United Kingdom Tax which Jacobs UK or the Syndicate
Manager becomes liable to pay in respect of any payments made to such Lender
arising as a result of the withdrawal of a provisional authority issued by the
United Kingdom HM Revenue & Customs under the PTR Scheme, except to the extent
that (1) Jacobs UK would be obliged to increase the amount payable (after
payment of such UK Tax Deduction) to such Lender pursuant to Section 3.01(b)
above or (2) Jacobs UK has not relied on such provisional authority and has
withheld amounts in respect of United Kingdom Tax from payments to such Lender.

(C)Jacobs UK shall promptly supply to the Syndicate Manager such information as
the Syndicate Manager may reasonably request in connection with the operation of
the PTR Scheme.

(D)The Syndicate Manager shall act as syndicate manager under, and operate, and
take any action necessary or desirable under, the PTR Scheme in connection with
the relevant Eurocurrency Rate Loan (including, where necessary, notifying the
United Kingdom HM Revenue & Customs of new Lenders under this Agreement) and
shall provide, as soon as reasonably practicable, a copy of any provisional
authority issued to it under the PTR Scheme in connection with any Eurocurrency
Rate Loan to Jacobs UK.

(E)All parties acknowledge that the Syndicate Manager:

(I)is entitled to rely completely upon information provided to it in connection
with subsections (ii) or (iii) of this Section 3.01(j);

(II)is not obliged to undertake any inquiry into the accuracy of such
information, nor into the status of the Lender or, as the case may be, Jacobs UK
providing such information; and

(F)shall have no liability to any person for the accuracy of any information it
submits in connection with subsection (ii)(A) of this Section 3.01(j).

(iii)Passport Scheme. Without limiting the foregoing, and in relation to the
HMRC DT Treaty Passport Scheme:

(A)A Lender which becomes a party to this Agreement on the Closing Date that
holds a passport under the HMRC DT Treaty Passport Scheme shall include an
indication to that effect (for the benefit of the Administrative Agent and
without liability to any Borrower) by including its scheme reference number
opposite such Lender’s name on its respective signature page to this Agreement.

42

 

 

--------------------------------------------------------------------------------

 

(B)Where a Lender includes the indication described in subsection (i) above,
Jacobs UK shall, if such Lender is a Lender under a Loan made available to
Jacobs UK, file a duly completed form DTTP-2 (or such alternative form as may be
specified by the United Kingdom HM Revenue & Customs from time to time, a
“DTTP-2 Form”) in respect of such Lender with the United Kingdom HM Revenue &
Customs within thirty (30) days of the Closing Date and shall promptly provide
the Lender with a copy of that filing.

(C)A new Lender that holds a passport under the HMRC DT Treaty Passport Scheme
shall include an indication to that effect (for the benefit of the
Administrative Agent and without liability to any Borrower) in the Assignment
and Assumption or other documentation which it executes to become a Lender by
including its scheme reference number in such documentation.

(D)Where a new Lender includes the indication described in subsection (iii) of
this Section 3.01(j) in the relevant Assignment and Assumption or other
documentation which it executes to become a Lender, Jacobs UK shall, if such
Lender becomes a Lender under a Loan which is made available to Jacobs UK, file
a duly completed DTTP-2 Form in respect of such Lender with the United Kingdom
HM Revenue & Customs within 30 days of the date on which the new Lender becomes
a party to this Agreement and shall promptly provide the Lender with a copy of
that filing.

(iv)If a Lender has confirmed its scheme reference number and its jurisdiction
of tax residence in accordance with Section 3.01(j)(iii)(A) or (C) above and:

(A)Jacobs UK has not made a filing of the DTTP-2 Form in respect of that Lender;
or

(B)Jacobs UK has made a filing of the DTTP-2 Form in respect of that Lender but:

(I)that filing of that DTTP-2 Form has been rejected by HM Revenue & Customs;  

(II)HM Revenue & Customs has not given Jacobs UK authority to make payments to
that Lender without a UK Tax Deduction within 60 days of the date of the filing
of that DTTP-2 Form;

(III)HM Revenue & Customs has given Jacobs UK authority to make payments to that
Lender without a UK Tax Deduction but such authority has subsequently been
revoked or expired,

and, in each case, Jacobs UK has notified that Lender in writing, that Lender
and Jacobs UK shall co-operate in completing any additional procedural
formalities necessary for Jacobs UK to obtain authorization to make that payment
without a UK Tax Deduction.

(v)If a Lender has not confirmed its scheme reference number and jurisdiction of
tax residence in accordance with Section 3.01(j)(iii)(A) or (C) above, Jacobs UK
shall not make any filing of a DTTP-2 Form or file any other form relating to
the HMRC DT Treaty Passport Scheme in respect of that Lender's commitment or its
participation in any Loans unless the Lender otherwise agrees.

43

 

 

--------------------------------------------------------------------------------

 

(k)Lender Status Confirmation.

(i)Each Lender which becomes a party to this Agreement after the date of this
Agreement shall confirm in the documentation it executes on becoming a party
hereto, and for the benefit of the Administrative Agent and without any
liability to Jacobs UK, which of the following categories it falls in for the
purposes of any Loan to Jacobs UK:

(ii)not a UK Qualifying Lender;

(iii)a UK Qualifying Lender (other than a UK Treaty Lender)

(iv)a UK Treaty Lender

If a Lender which becomes a party to this Agreement after the date of this
Agreement in respect of an advance to Jacobs UK fails to indicate its status
pursuant to the previous sentence, then such Lender shall be treated for the
purposes of this Agreement (including by Jacobs UK) as if it is not a UK
Qualifying Lender until such time as it notifies the Administrative Agent which
category applies (and the Administrative Agent, upon receipt of such
notification, shall promptly inform Jacobs UK). For the avoidance of doubt, any
document pursuant to which a Lender becomes party to this Agreement shall not be
invalidated by any failure of a Lender to comply with this Section 3.01(k).

(v)A Lender which is a UK Qualifying Lender solely by virtue of paragraph (b) of
the definition of UK Qualifying Lender shall upon entering into this Agreement
give a UK Tax Confirmation by delivering a written notice to the Administrative
Agent (and the Administrative Agent, upon receipt of such notification, shall
promptly inform Jacobs UK). Such a Lender shall promptly notify the
Administrative Agent if there is any change in the position from that set out in
the UK Tax Confirmation, following which the Administrative Agent shall notify
Jacobs UK.

(vi)Jacobs UK shall promptly upon becoming aware that it has to make a UK Tax
Deduction (or that there is any change in the rate or the basis of a UK Tax
Deduction) promptly notify the Administrative Agent accordingly. Similarly, a
Lender shall notify the Administrative Agent on becoming so aware in respect of
a payment payable to that Lender, and the Administrative Agent shall notify
Jacobs UK.

(l)Stamp Taxes.  Jacobs UK shall pay and, within three Business Days of demand,
indemnify each Lender against any cost, loss or liability that Lender incurs in
relation to all stamp duty, registration and other similar Taxes payable in
respect of any Loan Document, except for any such Taxes payable in connection
with the assignment or transfer by any Lender of any of its rights and/or
obligations under any Loan Document save in circumstances where such assignment
or transfer (A) takes place at a time when an Event of Default is continuing,
(B) is made at the request of any Borrower, or (C) is made as part of the
primary syndication of any Loan..

(m)Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

3.02Illegality

.  If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans

44

 

 

--------------------------------------------------------------------------------

 

whose interest is determined by reference to the Eurocurrency Rate (whether
denominated in U.S. Dollars or Sterling), or to determine or charge interest
rates based upon the Eurocurrency Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, U.S. Dollars or Sterling in the applicable
interbank market, then, on notice thereof by such Lender to Jacobs US through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in U.S. Dollars, to convert Base Rate Loans to
Eurocurrency Rate Loans, shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and Jacobs US that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrowers shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable and such Loans are Loans
denominated in U.S. Dollars, convert all Eurocurrency Rate Loans of such Lender
to Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of any
Lender determining or charging interest rates on the Loans based upon the
Eurocurrency Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurocurrency Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurocurrency Rate. Upon any
such prepayment or conversion, the Borrowers shall also pay accrued interest on
the amount so prepaid or converted, together with any additional amounts
required pursuant to Section 3.05.

3.03Inability to Determine Rates

.  

(a)Except in the case of circumstances described in Section 3.03(b), if in
connection with any request for a Eurocurrency Rate Loan or a conversion to or
continuation thereof, (i) the Administrative Agent determines that (A) deposits
(whether in U.S. Dollars or Sterling) are not being offered to banks in the
applicable offshore interbank market for the applicable amount and Interest
Period of such Eurocurrency Rate Loan, or (B) (x) adequate and reasonable means
do not exist for determining the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan or in connection with
an existing or proposed Base Rate Loan and (y) the circumstances described in
Section 3.03(c)(i) do not apply (in each case with respect to this clause (i),
“Impacted Loans”), or (ii) the Administrative Agent or the Required Lenders
determine that for any reason  the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan (whether denominated in
U.S. Dollars or Sterling) does not adequately and fairly reflect the cost to
such Lenders of funding such Eurocurrency Rate Loan, the Administrative Agent
will promptly so notify Jacobs US and each Lender.  Thereafter, (x) the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans in the
affected currency or currencies shall be suspended (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (or, in the case of a determination by
the Required Lenders described in clause (ii) of Section 3.03(a), until the
Administrative Agent upon instruction of the Required Lenders) revokes such
notice.  Upon receipt of such notice, the applicable

45

 

 

--------------------------------------------------------------------------------

 

Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans in the affected currency or currencies
(to the extent of the affected Eurocurrency Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

(b)Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (i) of Section 3.03(a), the Administrative
Agent, in consultation with Jacobs US, may establish an alternative interest
rate for the Impacted Loans, in which case, such alternative rate of interest
shall apply with respect to the Impacted Loans until (1) the Administrative
Agent revokes the notice delivered with respect to the Impacted Loans under
clause (i) of the first sentence of this Section, (2) the Administrative Agent
or the Required Lenders notify the Administrative Agent and Jacobs US that such
alternative interest rate does not adequately and fairly reflect the cost to
such Lenders of funding the Impacted Loans, or (3) any Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and Jacobs US written notice thereof.

(c)Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrowers or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
Borrowers) that the Borrowers or Required Lenders (as applicable) have
determined that:

(i)adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii)the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans,
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or

(iii)syndicated loans currently being executed, or that include language similar
to that contained in this Section, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace LIBOR;  

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and Jacobs US may amend this Agreement solely for the
purpose of replacing LIBOR in accordance with this Section 3.03 with (x) for
Loans denominated in U.S. Dollars, one or more SOFR-Based Rates or (y) another
alternate benchmark rate giving due consideration to any evolving or then
existing convention for similar syndicated credit facilities (whether in U.S.
Dollars or Sterling) for such alternative benchmarks and, in each case,
including any mathematical or other adjustments to such benchmark giving due
consideration to any evolving or then existing convention for similar syndicated
credit facilities (whether in U.S. Dollars or Sterling) for such benchmarks,
which adjustment or method for calculating such adjustment shall be published on
an information service as selected by the Administrative Agent from time to time
in its reasonable discretion and may be periodically updated (the “Adjustment;”
and any such proposed rate, a “LIBOR Successor

46

 

 

--------------------------------------------------------------------------------

 

Rate”), and any such amendment shall become effective at 2:00 p.m. on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrowers unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders (A) in the case of an amendment to
replace LIBOR with a rate described in clause (x), object to the Adjustment; or
(B) in the case of an amendment to replace LIBOR with a rate described in clause
(y), object to such amendment; provided that for the avoidance of doubt, in the
case of clause (A), the Required Lenders shall not be entitled to object to any
SOFR-Based Rate contained in any such amendment.  Such LIBOR Successor Rate
shall be applied in a manner consistent with market practice; provided that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify Jacobs US and each
Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (y) the Eurocurrency Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the applicable Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurocurrency Rate Loans in
the affected currency or currencies (to the extent of the affected Eurocurrency
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans
(subject to the foregoing clause (y)) in the amount specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment effected, the Administrative Agent shall post each such amendment
implementing such LIBOR Successor Rate Conforming Changes to the Lenders
reasonably promptly after such amendment becomes effective.

3.04Increased Costs; Reserves on Eurocurrency Rate Loans.

(a)Increased Costs Generally. If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, liquidity,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e) and
other than as set forth below);

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (e) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or participation therein;

47

 

 

--------------------------------------------------------------------------------

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, Jacobs US will
pay (or cause Jacobs UK to pay) to such Lender such additional amount or amounts
as will compensate such Lender for such additional costs incurred or reduction
suffered.

(b)Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time Jacobs US will pay (or cause Jacobs
UK to pay) to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

(c)Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to Jacobs US shall be conclusive absent manifest error. Jacobs US
shall pay (or cause Jacobs UK to pay) such Lender the amount shown as due on any
such certificate within 10 days after receipt thereof.

(d)Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that no Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies Jacobs US of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

(e)Additional Reserve Requirements. Jacobs US shall pay (or cause Jacobs UK to
pay) to each Lender, (i) as long as such Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest on the unpaid principal amount of each Eurocurrency Rate
Loan equal to the actual costs of such reserves allocated to such Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive), and (ii) as long as such Lender shall be required to comply with
any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided Jacobs US shall have received at least 10 days’ prior notice
(with a copy to the Administrative Agent) of such additional interest or costs
from such Lender. If a Lender fails to give notice 10 days prior to the relevant
Interest Payment Date, such additional interest or costs shall be due and
payable 10 days from receipt of such notice.

3.05Compensation for Losses

48

 

 

--------------------------------------------------------------------------------

 

. Upon demand of any Lender (with a copy to the Administrative Agent) from time
to time, Jacobs US shall promptly compensate (or cause Jacobs UK to compensate)
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b)any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the applicable
Borrower;

(c)any failure by any Borrower to make payment of any Loan (or interest due
thereon) denominated in Sterling on its scheduled due date or any payment
thereof in a different currency; or

(d)any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by Jacobs US pursuant
to Section 10.13; excluding, however, any loss of anticipated profits, but
including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract. Jacobs US shall also pay
(or cause Jacobs UK to pay) any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by any Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.

3.06Mitigation Obligations; Replacement of Lenders

.

(a)Designation of a Different Lending Office. Each Lender may make any Loan to
the Borrowers through any Lending Office, provided that the exercise of this
option shall not affect the obligation of any Borrower to repay its Loan in
accordance with the terms of this Agreement. If any Lender requests compensation
under Section 3.04, or requires any Borrower to pay any Indemnified Taxes or
additional amounts to any Lender, or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant
to Section 3.02, then at the request of Jacobs US such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  Jacobs US
hereby agrees to pay (or cause Jacobs UK to pay) all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

(b)Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such

49

 

 

--------------------------------------------------------------------------------

 

Lender has declined or is unable to designate a different lending office in
accordance with Section 3.06(a), Jacobs US may replace such Lender in accordance
with Section 10.13.

3.07Survival

.  All obligations of the Borrowers under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, and resignation of the Administrative Agent.

ARTICLE IV  CONDITIONS PRECEDENT TO LOANS

4.01Conditions of Initial Borrowing

.  The obligation of each Lender to make its initial Loan hereunder is subject
to satisfaction of the following conditions precedent:

(a)The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing
Borrower, each dated the Closing Date or immediately prior to the Closing Date
(or, in the case of certificates of governmental officials, a recent date before
the Closing Date) and each in form and substance satisfactory to the
Administrative Agent and each of the Lenders:

(i)executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrowers;

(ii)an applicable Note executed by each Borrower in favor of each Lender
requesting a Note;

(iii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Borrower as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Borrower is a party;

(iv)such documents and certifications as the Administrative Agent may reasonably
require (but only to the extent such concept exists under relevant Applicable
Law) to evidence that each Borrower is duly organized or formed, and that it is
validly existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;

(v)favorable opinions of counsel to each Borrower, addressed to the
Administrative Agent and each Lender, substantially in the form set forth in
Exhibit E;

(vi)a certificate of a Responsible Officer of Jacobs US either (A) attaching
copies of all consents, licenses and approvals required in connection with the
execution, delivery and performance by each Borrower and the validity against
each Borrower of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required;

(vii)a certificate signed by a Responsible Officer of Jacobs US certifying (A)
that the conditions specified in Sections 4.02(a) and (b) have been satisfied,
(B) that there has been no event

50

 

 

--------------------------------------------------------------------------------

 

or circumstance since the date of the Audited Financial Statements that has had
or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect; and (C) that Jacobs US is in pro forma
compliance with the financial covenants set forth in Section 7.11 after giving
effect to the USD Term Borrowing and the GBP Term Borrowing and the use of
proceeds thereof; and

(viii)such other assurances, certificates, documents, consents or opinions as
the Administrative Agent or the Required Lenders reasonably may require.

(b)Any fees required to be paid on or before the Closing Date pursuant to any
Loan Document shall have been paid.

(c)Unless waived by the Administrative Agent, Jacobs US shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of fees, charges
and disbursements of counsel to the Administrative Agent as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between Jacobs US and
the Administrative Agent).

(d)(i) Upon the reasonable request of any Lender made at least three days prior
to the Closing Date, each Borrower shall have provided to such Lender the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including
the Act, in each case at least two days prior to the Closing Date, and (ii) at
least two days prior to the Closing Date, if any Borrower qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation it shall deliver
certification regarding beneficial ownership required by the Beneficial
Ownership Regulation in relation to such Borrower.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02Conditions to all Loans

.  The obligation of each Lender to honor any Loan Notice (other than a Loan
Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:

(a)The representations and warranties of the Borrowers (i) contained in Article
V and (ii) contained in each other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Loan, except (i) to the extent that such representations and warranties are
qualified by materiality, they shall be true and correct on and as of the date
of such Loan, and (ii) to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date except to the extent qualified by
materiality, then they shall be true and correct as of such earlier date, and
except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01.

51

 

 

--------------------------------------------------------------------------------

 

(b)No Default shall exist, or would result from such proposed Loan or from the
application of the proceeds thereof.

(c)The Administrative Agent shall have received a Loan Notice in accordance with
the requirements hereof.

(d)In the case of a GBP Term Borrowing, there shall not have occurred any change
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
the Administrative Agent and the Required GBP Term Lenders would make it
impracticable for such Loan to be denominated in Sterling.

Each Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to the other Type or a continuation of Eurocurrency Rate Loans) submitted by a
Borrower shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Loan.

ARTICLE V  REPRESENTATIONS AND WARRANTIES

Except as otherwise provided in Section 5.19, each Borrower represents and
warrants to the Administrative Agent and the Lenders that:

5.01Existence, Qualification and Power; Compliance with Laws.  Each Borrower (a)
is duly organized or formed, validly existing and, as applicable, in good
standing under the Laws of the jurisdiction of its incorporation or organization
(to the extent such concepts are relevant under the Laws of the relevant
jurisdiction), (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (c) is duly
qualified and is licensed and in good standing (to the extent such concept is
relevant under the Laws of the relevant jurisdiction) under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws; except in each case referred to in clause (b)(i), (c)
or (d), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

5.02Authorization; No Contravention

.  The execution, delivery and performance by each Borrower of each Loan
Document to which it is party have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Borrower’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under,
(i) any material Contractual Obligation to which such Borrower is a party or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Borrower or its property is subject; or (c) violate
any Law.

5.03Governmental Authorization; Other Consents

.  No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Borrower of this Agreement or any other Loan Document,
except for the authorizations, approvals, actions, notices and filings listed on
Schedule 5.03, all of which have been duly obtained, taken, given or made and
are in full force and effect.

5.04Binding Effect

52

 

 

--------------------------------------------------------------------------------

 

.  This Agreement has been, and each other Loan Document, when delivered
hereunder, will have been, duly executed and delivered by each Borrower that is
party thereto.  This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such
Borrower, enforceable against each Borrower that is party thereto in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law, any necessary stamping, registration, statute of limitation
and reservations in any legal opinions accepted by the Administrative Agent.

5.05Financial Statements; No Material Adverse Effect

.  

(a)The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present the financial condition of
Jacobs US and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein.

(b)The unaudited consolidated balance sheet of Jacobs US and its Subsidiaries
dated December 27, 2019, and the related consolidated statement of earnings for
the fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of
Jacobs US and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject to the absence of footnotes
and to normal year-end audit adjustments.

(c)Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

5.06Litigation

.  There are no actions, suits, proceedings, claims or disputes pending or, to
the knowledge of any Borrower after due and diligent investigation, threatened
in writing, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Borrower or any of its Subsidiaries or against any
of their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

5.07No Default

.  No Default has occurred and is continuing or would result from the
consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08Ownership of Property; Liens

.  Each of Jacobs US and each Subsidiary has good record and marketable title in
fee simple to, or valid leasehold interests in, all real property necessary or
used in the ordinary conduct of its business and purported to be owned or leased
by Jacobs US or such Subsidiary, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The property of Jacobs US and its Subsidiaries is subject to no
Liens, other than Liens permitted by Section 7.01.

53

 

 

--------------------------------------------------------------------------------

 

5.09Environmental Compliance

.  Jacobs US and its Subsidiaries conduct in the ordinary course of business a
review of the effect of existing Environmental Laws and claims alleging
potential liability or responsibility for violation of any Environmental Law on
their respective businesses, operations and properties, and as a result thereof
Jacobs US has reasonably concluded that, except as specifically disclosed on
Schedule 5.09, such Environmental Laws and claims could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

5.10Affected Financial Institutions.  Neither Borrower is an Affected Financial
Institution.

5.11Taxes

.  Jacobs US and its Subsidiaries have filed all material Federal, state and
other material tax returns and reports required to be filed by them, and have
paid all material Federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP or to the
extent that such failure would not reasonably be expected to have a Material
Adverse Effect.

5.12ERISA Compliance; Foreign Plans

.

(a)Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws except where
noncompliance could not reasonably be expected to result in a Material Adverse
Effect.

(b)There are no pending or, to the best knowledge of Jacobs US, claims, actions
or lawsuits, or action by any Governmental Authority, in each case in writing,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c)Jacobs US and each ERISA Affiliate has met all applicable requirements under
the Pension Funding Rules in respect of each Pension Plan, and no waiver of the
minimum funding standards under the Pension Funding Rules has been applied for
or obtained, other than such failures to meet such requirements and the receipt
of such waivers that could not reasonably be expected to result in a Material
Adverse Effect.

(d)Neither Jacobs US nor any ERISA Affiliate maintains or contributes to, or has
any unsatisfied obligation to contribute to, or liability under, any active or
terminated Pension Plan other than (A) on the Closing Date, those listed on
Schedule 5.12 hereto and (B) thereafter, Pension Plans not otherwise prohibited
by this Agreement.

(e)All employer and employee contributions required by any Applicable Law in
connection with all Foreign Plans have been made, or, if applicable, accrued, in
accordance with the country-specific accounting practices, other than such
noncompliance as could not reasonably be expected to result in a Material
Adverse Effect.  Each Foreign Plan required to be registered has been registered
and has been maintained in good standing with applicable Governmental
Authorities and complies in all material respects with all Applicable Laws, in
each case other than such failure to register, maintain or otherwise comply as

54

 

 

--------------------------------------------------------------------------------

 

could not reasonably be expected to result in a Material Adverse Effect.  There
are no pending or, to the best knowledge of Jacobs US, claims, actions or
lawsuits, or action by any Governmental Authority, in each case in writing, with
respect to any Foreign Plan that could reasonably be expected to have a Material
Adverse Effect.  None of Jacobs US, its Subsidiaries or any of their respective
directors, officers, employees or agents has engaged in a transaction with
respect to any Foreign Plan that has resulted or could reasonably be expected to
result in a Material Adverse Effect.

(f)Each Borrower represents and warrants as of the Closing Date that each
Borrower is not and will not be using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA or otherwise) of one or
more Benefit Plans in connection with the Loans or the Commitments.

5.13Subsidiaries.  As of the Closing Date, Jacobs US has no Subsidiaries other
than (a) those specifically disclosed in Schedule 5.13, (b) inactive or dormant
Subsidiaries, and (c) Subsidiaries whose results of operations and assets are
immaterial in relation to Jacobs US’s consolidated results of operations and
consolidated financial position.  As of the Closing Date, Jacobs US has no
Material Subsidiaries other than those Subsidiaries specified as a Material
Subsidiary on Schedule 5.13.

5.14Margin Regulations; Investment Company Act

.  

(a)The proceeds of the Loans are to be used solely for the purposes set forth in
and permitted by Section 6.11 and Section 7.09.

(b)Neither Borrower is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(c)Neither Borrower, nor any Person Controlling either Borrower, nor any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.15Disclosure

.  

(a)The information furnished by or on behalf of the Borrowers to the
Administrative Agent, the Arrangers or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) does not contain any material misstatement of fact or omit to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected financial information, Jacobs US represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time, it being recognized by the Lenders that such
financial information is not to be viewed as fact and that actual results during
the period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount.

(b)As of the Closing Date, the information included in the Beneficial Ownership
Certification, if applicable, is true and correct in all material respects.

5.16Compliance with Laws

55

 

 

--------------------------------------------------------------------------------

 

.  Each Borrower and each Subsidiary is in compliance in all material respects
with the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

5.17Taxpayer Identification Number; Other Identifying Information

.  The true and correct U.S. taxpayer identification number of Jacobs US is set
forth on Schedule 10.02. The true and correct unique identification number of
Jacobs UK on the Closing Date that has been issued by its jurisdiction of
organization and the name of such jurisdiction are set forth on Schedule 10.02.

5.18Intellectual Property; Licenses, Etc.

  Jacobs US and its Subsidiaries own, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person other than
conflicts which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.  No claim or litigation regarding
any of the foregoing is pending or, to the best knowledge of Jacobs US,
threatened, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

5.19OFAC

.  Neither Borrower, nor any of its Subsidiaries, nor, to the knowledge of any
Borrower and its Subsidiaries, any director, officer, employee, agent, affiliate
or representative thereof, is an individual or entity that is, or is owned or
controlled by one or more individuals or entities that are (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets,
similar lists maintained and enforced by Canada or any similar list enforced by
any other relevant sanctions authority or (iii) located, organized or resident
in a Designated Jurisdiction, unless otherwise licensed by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or otherwise authorized under Applicable Law.  Each Borrower and its
Subsidiaries have conducted their businesses in compliance with all applicable
Sanctions, except, in each case, where a failure to comply with such Sanctions
could not reasonably be expected to have a Material Adverse Effect, and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such Sanctions.  

5.20Anti-Corruption Laws; AML Laws

.  Each Borrower and its Subsidiaries have conducted their businesses in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other applicable anti-corruption legislation in other
jurisdictions, and with applicable AML Laws, except, in each case, where a
failure to comply with such anti-corruption legislation or AML Laws could not
reasonably be expected to have a Material Adverse Effect, and have instituted
and maintained policies and procedures designed to promote and achieve
compliance with such laws.  

5.21Covered Entity.  Neither Borrower is a Covered Entity.

5.22Jacobs UK Representations.  Each Borrower represents and warrants to the
Administrative Agent and the Lenders that:

56

 

 

--------------------------------------------------------------------------------

 

(a)Jacobs UK is subject to civil and commercial Laws with respect to its
obligations under this Agreement and the other Loan Documents to which Jacobs UK
is a party (collectively, the “Applicable Foreign Obligor Documents”), and the
execution, delivery and performance by Jacobs UK of the Applicable Foreign
Obligor Documents constitute and will constitute private and commercial acts and
not public or governmental acts.  Neither Jacobs UK nor any of its property has
any immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) under the laws of the jurisdiction in which
Jacobs UK is organized and existing in respect of its obligations under the
Applicable Foreign Obligor Documents.

(b)The Applicable Foreign Obligor Documents are in proper legal form under the
Laws of the jurisdiction in which Jacobs UK is organized and existing for the
enforcement thereof against Jacobs UK under the Laws of such jurisdiction, and
to ensure the legality, validity, enforceability, priority or admissibility in
evidence of the Applicable Foreign Obligor Documents, subject to the exceptions
on the enforceability thereof described in Section 5.04.  It is not necessary to
ensure the legality, validity, enforceability, priority or admissibility in
evidence of the Applicable Foreign Obligor Documents that the Applicable Foreign
Obligor Documents be filed, registered or recorded with, or executed or
notarized before, any court or other authority in the jurisdiction in which
Jacobs UK is organized and existing or that any registration charge or stamp or
similar tax be paid on or in respect of the Applicable Foreign Obligor Documents
or any other document, except for (i) any such filing, registration, recording,
execution or notarization as has been made or is not required to be made until
the Applicable Foreign Obligor Document or any other document is sought to be
enforced and (ii) any charge or tax as has been timely paid.

(c)There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which Jacobs UK is organized and existing either
(i) on or by virtue of the execution or delivery of the Applicable Foreign
Obligor Documents to which Jacobs UK is a party or (ii) on any payment to be
made by Jacobs UK pursuant to the Applicable Foreign Obligor Documents, except
as has been disclosed to the Administrative Agent.

(d)The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by Jacobs UK are, under applicable foreign exchange control
regulations of the jurisdiction in which Jacobs UK is organized and existing,
not subject to any notification or authorization except (i) such as have been
made or obtained or (ii) such as cannot be made or obtained until a later date
(provided that any notification or authorization described in immediately
preceding clause (ii) shall be made or obtained as soon as is reasonably
practicable) and it being understood that the payment of interest under the Loan
Documents by Jacobs UK may require the payment of certain withholding taxes.

ARTICLE VI  AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, each Borrower shall
(except in the case of the covenants set forth in Sections 6.01, 6.02, 6.03, in
which case Jacobs US shall), and shall (except in the case of the covenants set
forth in Sections 6.01, 6.02, 6.03 and 6.12) cause each Subsidiary to:

6.01Financial Statements

.  Deliver to the Administrative Agent (for delivery to each Lender):

(a)as soon as available, but in any event within 90 days after the end of each
fiscal year of Jacobs US, a consolidated balance sheet of Jacobs US and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of earnings, shareholders’ equity and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable

57

 

 

--------------------------------------------------------------------------------

 

detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of an independent certified public accountant of nationally
recognized standing reasonably acceptable to the Required Lenders (it being
understood that Ernst & Young LLP is reasonably acceptable to the Required
Lenders), which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit (except for a “going concern” statement that is due
solely to impending debt maturities occurring within 12 months of such audit or
the anticipated breach of any financial covenants) to the effect that such
consolidated financial statements present fairly in all material respects the
financial position and results of operations of Jacobs US and its subsidiaries
on a consolidated basis in accordance with GAAP; and

(b)as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of Jacobs US, a
consolidated balance sheet of Jacobs US and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of earnings for
(i) the most recently completed fiscal quarter, and (ii) the period beginning
with the first day of the current fiscal year and ending of the last day of the
most recently completed fiscal quarter, and cash flows for the period beginning
with the first day of the current fiscal year and ending on the last day of the
most recently completed fiscal quarter.  The consolidated balance sheet shall be
presented in comparative form with the balances as at the end of the immediately
preceding fiscal year.  The consolidated statements of earnings and the
consolidated statements of cash flows shall likewise be presented in comparative
form, and include the figures and amounts for the comparable period (s) of the
immediately preceding fiscal year.  Such consolidated financial statements shall
be in reasonable detail and certified by a Responsible Officer of Jacobs US as
fairly presenting the financial condition, results of operations, and cash flows
of Jacobs US and its Subsidiaries in accordance with GAAP, subject only to
normal recurring adjustments and the absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 6.02(b), Jacobs US shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of Jacobs US to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.

6.02Certificates; Other Information

.  Deliver to the Administrative Agent (for delivery to each Lender):

(a)concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of Jacobs US (which delivery may, unless the Administrative
Agent, or a Lender, requests executed originals, be by electronic communication
including fax or email and shall be deemed to be an original authentic
counterpart thereof for all purposes);

(b)promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
Jacobs US, and copies of all annual, regular, periodic and special reports and
registration statements which Jacobs US may file or be required to file with the
SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, and not
otherwise required to be delivered to the Administrative Agent pursuant hereto;

(c)promptly, such additional information regarding the business, financial or
corporate affairs of any Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request; and

58

 

 

--------------------------------------------------------------------------------

 

(d)promptly following any request therefor, provide information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Act and the Beneficial Ownership Regulation.  

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(b) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which Jacobs US posts such
documents, or provides a link thereto on Jacobs US’s website on the Internet at
the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on Jacobs US’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a website
maintained by the SEC, a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) Jacobs US shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
Jacobs US to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) Jacobs US shall notify the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and, upon
request, provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents.  The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by Jacobs US with any such request by a Lender for delivery,
and each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or any
Arranger may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of any Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
DebtDomain, IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to any Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  Each Borrower hereby
agrees that (w) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof; (x) by marking Borrower Materials “PUBLIC,” each Borrower shall be
deemed to have authorized the Administrative Agent, the Arrangers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to any Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”

6.03Notices

.  Promptly notify the Administrative Agent (for notification to each Lender)
after any Responsible Officer of either Borrower obtains knowledge thereof, of:

(a)the occurrence of any Default;

59

 

 

--------------------------------------------------------------------------------

 

(b)any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect;

(c)the occurrence of any ERISA Event;

(d)any determination by Jacobs US referred to in Section 2.08(b); and

(e)any change in the information provided in the Beneficial Ownership
Certification, if applicable, that would result in a change to the list of
beneficial owners identified in parts (c) or (d) of such certification.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Jacobs US setting forth details of the occurrence
referred to therein and stating what action the applicable Borrower has taken
and proposes to take with respect thereto.  Each notice pursuant to Section
6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

6.04Payment of Taxes and Claims

.  Pay and discharge as the same shall become due and payable, (a) all material
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon it or its properties, income or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by such Borrower or such Subsidiary; and (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property not
constituting a Permitted Lien.

6.05Preservation of Existence, Etc.

  

(a)Preserve, renew and maintain in full force and effect its legal existence and
(to the extent applicable under Applicable Law) good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.05 or 7.06;

(b)take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and

(c)preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non- preservation of which could reasonably be expected to
have a Material Adverse Effect.

6.06Maintenance of Properties

.  (a) Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted and except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect; and (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

6.07Maintenance of Insurance

60

 

 

--------------------------------------------------------------------------------

 

.  Maintain with financially sound and reputable insurance companies not
Affiliates of a Borrower insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts
(after giving effect to any self- insurance compatible with the following
standards) as are customarily carried under similar circumstances by such other
Persons.

6.08Compliance with Laws

.  Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

6.09Books and Records

.  (a) Maintain proper books of record and account, in which materially full,
true and correct entries in conformity with GAAP (or the applicable foreign
equivalent thereof) consistently applied shall be made of all financial
transactions and matters involving the assets and business of such Borrower or
such Subsidiary, as the case may be; and (b) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over such Borrower or such
Subsidiary, as the case may be.

6.10Inspection Rights

.  Permit representatives and independent contractors of the Administrative
Agent and, during the continuance of an Event of Default, each Lender to visit
and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to such Borrower, at the sole cost and expense of the
Administrative Agent and the Lenders, subject in all cases to Applicable Law and
the terms of applicable confidentiality agreements and to the extent that such
Borrower determines that such inspection, examination or discussion will not
violate or result in the waiver of any attorney-client privilege or
attorney-client work product or the disclosure of non-financial trade secrets or
proprietary information; provided, however, that (i) when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of Jacobs US at any time during normal business hours and without
advance notice and (ii) unless an Event of Default is continuing, such visits
and inspections can occur no more frequently than one per year.

6.11Use of Proceeds

.  Use the proceeds of the Loans for general corporate purposes not in
contravention of any Law or of any Loan Document.

6.12Approvals and Authorizations.  Maintain all authorizations, consents,
approvals, licenses, exemptions of, or filings or registrations with, any
Governmental Authority, or approvals or consents of any other Person, of or in
the jurisdiction in which Jacobs UK is organized and existing which are required
in connection with the Loan Documents.

61

 

 

--------------------------------------------------------------------------------

 

6.13Anti-Corruption Laws; Sanctions; AML Laws.  Conduct its businesses in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other applicable anti-corruption legislation in other
jurisdictions, with all applicable Sanctions, and with all applicable AML Laws,
except, in each case, where a failure to comply with such anti-corruption
legislation, applicable Sanctions or applicable AML Laws could not reasonably be
expected to have a Material Adverse Effect, and maintain policies and procedures
designed to promote and achieve compliance with such laws and Sanctions.  

ARTICLE VII  NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, Jacobs US shall not,
nor shall it permit any Subsidiary to, directly or indirectly:

7.01Liens

.  Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except for the
following (“Permitted Liens”):

(a)Liens pursuant to any Loan Document;

(b)Liens existing on the date hereof and any refinancing, renewals or extensions
thereof, provided that the property covered thereby is not increased and that
the amount of the Indebtedness secured thereby is not increased at the time of
such refinancing, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder, and provided further that any such
Liens securing Indebtedness with a principal or face amount exceeding
$10,000,000 existing as of the date hereof shall be listed on Schedule 7.01;

(c)Liens for taxes, provided that such taxes are not yet delinquent or are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

(d)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

(e)pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA or any Foreign Plan;

(f)deposits to secure the performance of bids, trade contracts, government
contracts and leases (other than Indebtedness), statutory obligations, surety
bonds (other than bonds related to judgments or litigation), performance bonds
and other obligations of a like nature incurred in the ordinary course of
business (including obligations imposed by the Applicable Laws of foreign
jurisdictions and excluding obligations for the payment of borrowed money);

(g)easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially

62

 

 

--------------------------------------------------------------------------------

 

detract from the value of the property subject thereto or materially interfere
with the ordinary conduct of the business of the applicable Person;

(h)Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;

(i)Liens securing Indebtedness permitted under Section 7.02(b); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition; and

(j)the interest of a purchaser of Permitted Receivables acquired pursuant to, or
any Lien on the assets of a Securitization Subsidiary granted pursuant to, one
or more Permitted Receivables Facilities, provided that at no time shall the
aggregate amount of Indebtedness incurred pursuant to Permitted Receivables
Facilities exceed the Securitizations Threshold (measured as of the most
recently ended fiscal period of Jacobs US for which financial statements have
been delivered pursuant to Section 6.01(a) or Section 6.01(b) at the time of
granting such interest or otherwise incurring such Lien);

(k)Liens on assets acquired in any acquisitions permitted hereunder after the
date of this Agreement; provided, however, that (A) such Liens existed at the
time of such Acquisition and were not created in anticipation thereof, (B) any
such Lien does not by its terms cover any assets after the time of such
Acquisition which were not covered immediately prior thereto, and (C) any such
Lien does not by its terms secure any Indebtedness other than Indebtedness
existing immediately prior to the time of such Acquisition and any refinancing
Indebtedness in respect thereof permitted by Section 7.02(d);

(l)Liens arising by virtue of any contractual, statutory or common law provision
relating to banker’s liens, rights of setoff or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by Jacobs
US or the relevant Subsidiary in excess of those set forth by the regulations
promulgated by the FRB, and (ii) such deposit account is not intended by Jacobs
US or any of its Subsidiaries to provide collateral to the depository
institution with respect to otherwise unrelated obligations of Jacobs US or any
such Subsidiary to such depository institution;

(m)Liens consisting of precautionary financing statements filed in connection
with operating leases;

(n)other Liens securing Indebtedness in an aggregate principal amount not to
exceed at any time outstanding the principal amount permitted by
Section 7.02(f);

(o)Liens arising by virtue of deposits made in the ordinary course of business
to secure liability for premiums to insurance carriers;

(p)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Borrower or any
Subsidiary thereof in the ordinary course of business;

(q)licenses of intellectual property (i) granted by any Borrower or any of its
Subsidiaries in the ordinary course of business and (ii) between or among any
Borrower and\or any Subsidiaries thereof;

63

 

 

--------------------------------------------------------------------------------

 

(r)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(s)restrictions on transfers of securities imposed by applicable securities
laws;

(t)any interest or title of a lessor, sublessor, licensor or sublicensor by a
lessor’s, sublessor’s, licensor’s or sublicensor’s interest under leases or
licenses entered into by Jacobs US or any Subsidiary as tenant, subtenant,
licensee or sublicense in the ordinary course of business, including any
assignments of insurance or condemnation proceeds provided to landlords (or
their mortgagees) pursuant to the terms of any lease and Liens and rights
reserved in any lease for rent or for compliance with the terms of such lease;

(u)Liens on (i) any cash earnest money deposits made by Jacobs US or any
Subsidiary in connection with any proposed Acquisition, letter of intent or
purchase agreement permitted hereunder and (ii) cash relating to escrows
established for an adjustment in purchase price or liabilities or indemnities
for Dispositions, to the extent the relevant Disposition is permitted hereby;
and

(v)Liens in favor of a trustee or agent in an indenture or similar document
relating to any Indebtedness to the extent such Liens secure only customary
compensation and reimbursement obligations of such trustee or agent.

7.02Indebtedness

.  Create, incur, assume or suffer to exist any Indebtedness, except:

(a)Indebtedness under the Loan Documents;

(b)Indebtedness in respect of capital leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets, including real estate,
within the limitations set forth in Section 7.01(i);

(c)[Reserved];

(d)Indebtedness of a Subsidiary acquired or assumed after the Closing Date and
Indebtedness of a Person merged or consolidated with or into Jacobs US or any of
its Subsidiaries after the Closing Date, which Indebtedness in each case existed
at the time of such acquisition, merger, consolidation or conversion into Jacobs
US or a Subsidiary and was not created in contemplation of such event and where
such acquisition, merger or consolidation is permitted by this Agreement and any
Liens securing such Indebtedness shall be in compliance with Section 7.01(k) and
any refinancing, renewals or extensions thereof, provided that the amount of the
Indebtedness secured thereby is not increased at the time of such refinancing,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder; provided that no Default shall result from the assumption
of such Indebtedness (regardless of principal amount);

(e)(i) Indebtedness of Subsidiaries of Jacobs US (including any existing
bilateral Indebtedness of such Subsidiaries but excluding any Indebtedness of
such Subsidiaries under the Loan Documents) in an aggregate principal amount not
to exceed at the time of incurrence of any such Indebtedness, together with the
Indebtedness permitted under Section 7.02(f) below, 15% of Consolidated Net
Total Assets, determined as of the last day of the most recent fiscal quarter
ended prior to the incurrence of such Indebtedness for which financial
statements have been delivered pursuant to Section 6.01(a) or Section 6.01(b);
and (ii) any Permitted Refinancing Indebtedness in respect of the foregoing;

64

 

 

--------------------------------------------------------------------------------

 

(f)(i) secured Indebtedness of Jacobs US and its Subsidiaries incurred in
connection with the Liens permitted under Section 7.01(n) in an aggregate
principal amount not to exceed at the time of incurrence of any such
Indebtedness, together with the Indebtedness permitted under Section 7.02(e)
above, 15% of Consolidated Net Total Assets, determined as of the last day of
the most recent fiscal quarter ended prior to the incurrence of such
Indebtedness for which financial statements have been delivered pursuant to
Section 6.01(a) or Section 6.01(b); and (ii) any Permitted Refinancing
Indebtedness in respect of the foregoing;

(g)unsecured Indebtedness of Jacobs US if, after giving effect to such
Indebtedness, Jacobs US shall be in compliance with the financial covenant set
forth in Section 7.11(b) on a pro forma basis as of the last day of the fiscal
quarter most recently ended;

(h)Indebtedness permitted by Section 7.01(j);

(i)Indebtedness constituting all payment and reimbursement obligations due in
respect of all Performance Credits, performance-based bank guarantees and
performance-based surety bonds, provided that, such obligations are repaid
within three Business Days of becoming due and payable;

(j)Indebtedness in respect of cash management operations, netting services, cash
pooling arrangements, automatic clearinghouse arrangements, daylight overdraft
protections, employee credit card programs and other cash management and similar
arrangements in the ordinary course of business, and any Guarantees thereof;

(k)Indebtedness consisting of bona fide purchase price adjustments, earn-outs,
indemnification obligations, obligations under deferred compensation or similar
arrangements and similar items incurred in connection with Acquisitions and
asset sales; and

(l)Indebtedness (i) of Jacobs US to any of its Subsidiaries and (ii) of any
Subsidiary of Jacobs US to Jacobs US or any other such Subsidiary.

7.03Sanctions

.  Directly or, to the knowledge of any Borrower, indirectly use the proceeds of
any Loan, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other Person, or in any country, region or
territory, to fund any activities of or business with any Person that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by any Person party to any Loan Document, or any
Lender, Arranger, or the Administrative Agent, of Sanctions.  

7.04Anti-Corruption Laws; AML Laws.  Directly or, to the knowledge of any
Borrower, indirectly use the proceeds of any Loan for any purpose which would
violate the United States Foreign Corrupt Practices Act of 1977, the UK Bribery
Act 2010, other anti-corruption legislation in other jurisdictions, or any
applicable AML Laws.

7.05Fundamental Changes

.  Merge, dissolve, liquidate, consolidate with or into another Person, or
Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person (including, in each case, pursuant to a Division), except
that, so long as no Default exists or would result therefrom:

65

 

 

--------------------------------------------------------------------------------

 

(a)any Subsidiary may merge with (i) Jacobs US, provided that Jacobs US shall be
the continuing or surviving Person, or (ii) any one or more other Subsidiaries
(or any entity that will be a Subsidiary upon consummation of such merger),
provided that (x) when any wholly-owned Subsidiary is merging with another
Subsidiary, the wholly-owned Subsidiary shall be the continuing or surviving
Person, any (y) when Jacobs UK is merging with another Subsidiary, Jacobs UK
shall be the continuing or surviving Person; and

(b)any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) (i) to Jacobs US or to a wholly-owned
Subsidiary of Jacobs US or (ii) in accordance with Section 7.06.

7.06Dispositions

.  Make any Disposition, except:

(a)Dispositions of obsolete or worn out property, whether now owned or hereafter
acquired, in the ordinary course of business;

(b)Dispositions in the ordinary course of business;

(c)Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property, (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property, or (iii) in
the case of equipment or real property, such equipment or real property is no
longer useful in or material to the continued operation of Jacobs US’s or a
Subsidiary’s business;

(d)Dispositions of property by any Subsidiary to Jacobs US or to a wholly-owned
Subsidiary;

(e)Dispositions permitted by Section 7.05;

(f)a sale or transfer of Permitted Receivables pursuant to one or more Permitted
Receivables Facilities, subject to the limitations set forth in Section 7.01(j)
with respect to any such Permitted Receivables Facilities;

(g)dispositions of leases of property, including real property, in each case in
the ordinary course of business not materially interfering with the conduct of
the business of Jacobs US and its Subsidiaries;

(h)dispositions pursuant to unwinding of any Swap Contracts;

(i)Dispositions by Jacobs US and its Subsidiaries not otherwise permitted under
this Section 7.06; provided that (i) at the time of such Disposition, no Default
shall exist or would result from such Disposition and (ii) the aggregate book
value of all property Disposed of in reliance on this subsection (i) during the
term of this Agreement shall not exceed 20% of the Consolidated Net Worth of
Jacobs US at the time of such Disposition; provided, that if the net proceeds
from any Disposition is applied to a Debt Prepayment Application or a Property
Reinvestment Application within one year after such Disposition, then such
Disposition, only for the purpose of determining compliance with this subsection
(i) on or after the net proceeds are so applied, shall be deemed not to be a
Disposition for purposes of the calculation in clause (ii) of this subsection
(i).

7.07Change in Nature of Business

66

 

 

--------------------------------------------------------------------------------

 

.  Engage in any material line of business substantially different from those
lines of business conducted by Jacobs US and its Subsidiaries on the date hereof
or any business substantially related, complementary, ancillary or incidental
thereto, or any reasonable extension thereof.

7.08Transactions with Affiliates

.  Enter into any transaction of any kind with any Affiliate of Jacobs US,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to Jacobs US or such Subsidiary as
would be obtainable by Jacobs US or such Subsidiary at the time in a comparable
arm’s length transaction with a Person other than an Affiliate provided that,
the foregoing restriction shall not apply to (i) transactions between and among
any Borrower and its Subsidiaries, (ii) Dispositions permitted by Section 7.06,
and (iii) customary compensation and indemnification paid or provided to
officers, directors and employees.

7.09Use of Proceeds

.  Use the proceeds of any Loan, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose, in any case in violation of Regulation U
or X of the FRB.

7.10Changes in Accounting

.  Make any material change in accounting treatment or reporting practices,
except as required or permitted by GAAP, or change its fiscal year or that of
any of its consolidated Subsidiaries, except to change the fiscal year of a
Subsidiary acquired in connection with an Acquisition permitted hereunder to
conform its fiscal year to Jacobs US’s.

7.11Financial Covenant

.  

(a)Consolidated Net Worth.  From the Closing Date until the Financial Covenant
Trigger Date, permit Consolidated Net Worth at any time to be less than the sum
of (a) $3,718,900,000, (b) an amount equal to 50% of the Consolidated Net Income
earned after December 29, 2017 (with no deduction for a net loss in any such
fiscal year) and (c) an amount equal to 100% of the aggregate increases in
Shareholders’ Equity of Jacobs US and its Subsidiaries after December 29, 2017,
by reason of the issuance and sale of capital stock or other equity interests of
Jacobs US or any Subsidiary (other than issuances to Jacobs US or a wholly-owned
Subsidiary and other than proceeds received from any issue of new shares of
Jacobs US’s or its Subsidiaries’ common stock in connection with an employee
stock option plan), including upon any conversion of debt securities of Jacobs
US into such capital stock or other equity interests, less any decreases in
Shareholders’ Equity of Jacobs US after December 29, 2017, by reason of any
repurchase of shares of capital stock of Jacobs US (x) that are intended to be
used to satisfy Jacobs US’s or a Subsidiary’s obligations under an employee
stock or option plan, or (y) in an aggregate number that does not exceed the
number of shares issued for that purpose in the six months prior to any such
repurchase.  

(b)Consolidated Leverage Ratio.  Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of Jacobs US commencing with the fiscal quarter
ending March 27, 2020 to be greater than a level equal to 3.00:1.00; provided,
that, at the request of Jacobs US following a Material Acquisition, such level
shall be increased to 3.50:1.00 for each of the four consecutive fiscal quarters
ending after such

67

 

 

--------------------------------------------------------------------------------

 

Material Acquisition and such request (an “Elevated Compliance Period”) but
provided, further, that such level shall be reduced to 3.00:1:00 for one full
fiscal quarter period prior to any subsequent Elevated Compliance Period.

(c)At any time after the definitive agreement for any Material Acquisition shall
have been executed (or, in the case of a Material Acquisition in the form of a
tender offer or similar transaction, after the offer shall have been launched)
and prior to the consummation of such Material Acquisition (or termination of
the definitive documentation in respect thereof), any Indebtedness incurred to
consummate such Material Acquisition (and the proceeds of such indebtedness)
shall be excluded from the determination of the Consolidated Leverage Ratio but
only so long as the proceeds of such Indebtedness are restricted on the balance
sheet and available solely to consummate such Material Acquisition.

ARTICLE VIII  EVENTS OF DEFAULT AND REMEDIES

8.01Events of Default

.  Any of the following shall constitute an event of default (each, an “Event of
Default”):

(a)Non-Payment.  Any Borrower fails to pay (i) when and as required to be paid
herein, and in the currency required hereunder, any amount of principal of any
Loan, or (ii) within three Business Days after the same becomes due, any
interest on any Loan, or any other fee due hereunder, or (iii) within three
Business Days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or

(b)Specific Covenants.  Any Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05 (but only to the
extent relating to the continued existence of each Borrower), 6.10 or 6.11 or
Article VII; or

(c)Other Defaults.  Any Borrower fails to perform or observe any other covenant
or agreement (not specified in subsection (a) or (b) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for 30 days after the earlier of (i) actual knowledge by any Borrower or
(ii) receipt by Jacobs US of written notice thereof from the Administrative
Agent or any Lender; or

(d)Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Borrower herein,
in any other Loan Document, or in any document delivered in connection herewith
or therewith shall be incorrect or misleading in any material respect when made
or deemed made, except to the extent that such representation or warranty is
qualified by materiality, then such representation or warranty shall be
incorrect or misleading when made or deemed made; or

(e)Cross-Default.  (i) Any Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid,

68

 

 

--------------------------------------------------------------------------------

 

defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; provided that this subclause (B) shall not apply to (x)
mandatory prepayments of secured Indebtedness that becomes due (1) as a result
of the permitted voluntary sale or transfer of the property or assets securing
such Indebtedness or (2) as a result of a casualty event affecting such property
or assets; or (y) Indebtedness becoming due as a result of any acquisition of
any Person or business so long as such acquisition is permitted hereunder and
under the documents providing for such Indebtedness and such Indebtedness is
paid as required by the terms of such Indebtedness; or (ii) there occurs under
any Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which any
Borrower or any Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which any Borrower or any Subsidiary is an Affected Party (as so defined)
and, in either event, the Swap Termination Value owed by any Borrower or such
Subsidiary as a result thereof is greater than the Threshold Amount; or

(f)Insolvency Proceedings, Etc.  Any Borrower, Material Subsidiary, or, if the
Insolvent Domestic Subsidiary Limit has been, or thereby is, exceeded, any other
Domestic Subsidiary of Jacobs US, institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days (or 90 calendar days in
the case of any Foreign Subsidiary); or any proceeding under any Debtor Relief
Law relating to any such Person or to all or any material part of its property
is instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days (or 90 calendar days in the case of any Foreign
Subsidiary), or an order for relief is entered in any such proceeding; or

(g)Inability to Pay Debts; Attachment. (i) Any Borrower, Material Subsidiary,
or, if the Insolvent Domestic Subsidiary Limit has been, or thereby is,
exceeded, any other Domestic Subsidiary of Jacobs US, becomes unable or admits
in writing its inability or fails generally to pay its debts as they become due,
or (ii) any writ or warrant of attachment or execution or similar process is
issued or levied against all or any material part of the property of any such
Person and is not released, vacated or fully bonded within 30 days after its
issue or levy; or

(h)Judgments.  There is entered against any Borrower or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non- monetary final judgments that have, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and, in either case, (A) enforcement proceedings are commenced by
any creditor upon such judgment or order, or (B) in the case of a money
judgment, such judgment remains unpaid and there is a period of 30 consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

(i)ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of Jacobs US under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) Jacobs US or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

69

 

 

--------------------------------------------------------------------------------

 

(j)Invalidity of Loan Documents.  Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Borrower or any of its Subsidiaries contests in any
manner the validity or enforceability of any Loan Document; or any Borrower
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or

(k)Change of Control.  There occurs any Change of Control with respect to Jacobs
US.

8.02Remedies Upon Event of Default

.  If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a)declare the commitment(s) of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers; and

(c)exercise on behalf of itself and the Lenders all rights and remedies
available to it, the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an event described in Section
8.01(f), the obligation of each Lender to make Loans shall automatically
terminate, and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, in each case without further act of the Administrative Agent or any
Lender.

8.03Application of Funds

.  After the exercise of remedies provided for in Section 8.02 (or after the
Loans have automatically become immediately due and payable as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall, subject to the provisions of Section 2.12, be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

70

 

 

--------------------------------------------------------------------------------

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

ARTICLE IX  ADMINISTRATIVE AGENT

9.01Appointment and Authority

.  Each of the Lenders hereby irrevocably appoints Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders, and neither Borrower shall have rights as
a third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any Applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

9.02Rights as a Lender

.  The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrowers or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

9.03Exculpatory Provisions

.  The Administrative Agent or the Arrangers, as applicable, shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent or the Arrangers, as applicable:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable

71

 

 

--------------------------------------------------------------------------------

 

Law, including for the avoidance of doubt any action that may be in violation of
the automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

(c)shall not have any duty or responsibility to disclose, and shall not be
liable for the failure to disclose, to any Lender, any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Borrowers or any of their
Affiliates, that is communicated to, obtained by or in the possession of, the
Administrative Agent, Arrangers or any of their Related Parties in any capacity,
except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent herein;

(d)shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment.  The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given in writing to the Administrative Agent by
Jacobs US or a Lender; and

(e)shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

9.04Reliance by Administrative Agent

.  The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrowers), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

9.05Delegation of Duties

.  The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub agents appointed by the Administrative Agent. The
Administrative Agent and any such sub agent may perform any and all of its

72

 

 

--------------------------------------------------------------------------------

 

duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such sub
agent and to the Related Parties of the Administrative Agent and any such sub
agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

9.06Resignation of Administrative Agent

.  

(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders and Jacobs US. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with Jacobs US, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above, provided that in no event shall any such successor Administrative
Agent be a Defaulting Lender.  Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by Applicable Law, by notice in writing to Jacobs US and such Person
remove such Person as Administrative Agent and, in consultation with Jacobs US,
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than as provided in Section 3.01(m) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by Jacobs US to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Jacobs US and such successor.

73

 

 

--------------------------------------------------------------------------------

 

After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.

(d)Any successor Administrative Agent appointed hereunder shall be an existing
Lender at the time of such appointment.

9.07Non-Reliance on the Administrative Agent, the Arrangers and the Other
Lenders

.  Each Lender expressly acknowledges that none of the Administrative Agent nor
any Arranger has made any representation or warranty to it, and that no act by
the Administrative Agent or any Arranger hereafter taken, including any consent
to, and acceptance of any assignment or review of the affairs of any Borrower of
any Affiliate thereof, shall be deemed to constitute any representation or
warranty by the Administrative Agent or any Arranger to any Lender as to any
matter, including whether the Administrative Agent or any Arranger have
disclosed material information in their (or their Related Parties’) possession.
Each Lender represents to the Administrative Agent and the Arrangers that it
has, independently and without reliance upon the Administrative Agent, the
Arrangers, any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis of, appraisal of, and investigation into, the business, prospects,
operations, property, financial and other condition and creditworthiness of
the  Borrowers and their Subsidiaries, and all applicable bank or other
regulatory Laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to the Borrowers
hereunder. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any Arranger, any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder, and to make such investigations as it deems
necessary to inform itself as to the business, prospects, operations, property,
financial and other condition and creditworthiness of the Borrowers. Each Lender
represents and warrants, as of the date hereof, that (i) the Loan Documents set
forth the terms of a commercial lending facility and (ii) it is engaged in
making, acquiring or holding commercial loans in the ordinary course and is
entering into this Agreement as a Lender for the purpose of making, acquiring or
holding commercial loans and providing other facilities set forth herein as may
be applicable to such Lender, and not for the purpose of purchasing, acquiring
or holding any other type of financial instrument, and each Lender agrees not to
assert a claim in contravention of the foregoing. Each Lender represents and
warrants, as of the date hereof, that it is sophisticated with respect to
decisions to make, acquire and/or hold commercial loans and to provide other
facilities set forth herein, as may be applicable to such Lender, and either it,
or the Person exercising discretion in making its decision to make, acquire
and/or hold such commercial loans or to provide such other facilities, is
experienced in making, acquiring or holding such commercial loans or providing
such other facilities.

9.08No Other Duties, Etc.

  Anything herein to the contrary notwithstanding, none of the Bookrunners,
Arrangers, Syndication Agents or Documentation Agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.

74

 

 

--------------------------------------------------------------------------------

 

9.09Administrative Agent May File Proofs of Claim

.  In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 10.04) allowed in such judicial
proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

9.10Certain ERISA Matters

.

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and not, for the avoidance of
doubt, to or for the benefit of any Borrower, that at least one of the following
is and will be true:

(i)such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments or this Agreement,

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions

75

 

 

--------------------------------------------------------------------------------

 

involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)In addition, unless either (1) clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of any Borrower, that the Administrative Agent is not a fiduciary with respect
to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

ARTICLE X  MISCELLANEOUS

10.01Amendments, Etc.

  Subject to Section 3.03(c), no amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Borrower therefrom, shall be effective unless in writing signed by the Required
Lenders and Jacobs US (for and on behalf of the Borrowers) and acknowledged by
the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:

(a)waive any condition set forth in Section 4.01(a) or, in the case of the
initial Loan, Section 4.02, without the written consent of each Lender;

(b)extend or increase the Commitment(s) of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender, it being understood that a waiver of any condition precedent set
forth in Section 4.02 or the waiver of any Default or mandatory prepayment shall
not constitute an increase of any Commitment of any Lender;

76

 

 

--------------------------------------------------------------------------------

 

(c)postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(d)reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (ii) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document, or
change the manner of computation of any financial ratio (including any change in
any applicable defined term) used in determining the Applicable Rate that would
result in a reduction of any interest rate on any Loan or any fee payable
hereunder without the written consent of each Lender directly affected thereby;
provided, however, that (i) only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of any Borrower to pay interest at the Default Rate, and (ii) any change to the
definition of “Consolidated Leverage Ratio” or in the component definitions
thereof shall not constitute a reduction in the rate;

(e)(i) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the consent of each Lender, or (ii) change the
order of application of any prepayment of Loans among the Facilities from the
application thereof set forth in the applicable provisions of Section 2.03 in
any manner that materially and adversely affects the Lenders under a Facility
without the written consent of (x) if such Facility is the USD Term Facility,
the Required USD Term Lenders and (y) if such Facility is the GBP Term Facility,
the Required GBP Term Lenders; or

(f)change (i) any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder (other than the
definitions specified in clause (ii) of this Section 10.01(f)), without the
written consent of each Lender or (ii) the definition of “Required USD Term
Lenders” or “Required GBP Term Lenders” without the written consent of each
Lender under the applicable Facility;

(g)release Jacobs US from the Guaranty without the written consent of each
Lender;

(h)impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i) if such Facility is the USD Term Facility, the Required USD Term Lenders
or (ii) if such Facility is the GBP Term Facility, the Required GBP Term
Lenders; or

(i)add a different currency (other than U.S. Dollars and Sterling) without the
consent of each Lender;

and provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) a Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto.  Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended or the maturity of any of its Loans may not be extended, the rate of
interest on any of its Loans may not be reduced and the principal amount of any
of its Loans may not be forgiven, in each case without the consent of such
Defaulting Lender, (y) Section 8.03 may not be changed in any manner that would
alter the pro rata sharing of payments required thereby without the consent of
such Lender and (z) any waiver, amendment, consent or modification requiring the
consent of all Lenders

77

 

 

--------------------------------------------------------------------------------

 

or each affected Lender that by its terms affects any Defaulting Lender more
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

Notwithstanding any provision herein to the contrary, if the Administrative
Agent and Jacobs US acting together identify any ambiguity, omission, mistake,
typographical error or other defect in any provision of this Agreement or any
other Loan Document (including the schedules and exhibits thereto), then the
Administrative Agent and Jacobs US shall be permitted to amend, modify or
supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Agreement.  The
Administrative Agent shall post each such amendment to the Lenders reasonably
promptly after such amendment becomes effective.

10.02Notices; Effectiveness; Electronic Communication

.

(a)Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

(i)if to the Borrowers or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrowers).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)Electronic Communications.  Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including e
mail, FpML messaging, and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrowers may each, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the

78

 

 

--------------------------------------------------------------------------------

 

intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

(c)The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of any Borrower’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic platform or electronic messaging service, or
through the Internet.

(d)Change of Address, Etc.  Each of the Borrowers and the Administrative Agent
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrowers and the Administrative
Agent.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and Applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to each Borrower or its
securities for purposes of United States Federal or state securities laws.

(e)Reliance by Administrative Agent and Lenders.  The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices and Loan Notices) purportedly given by or on behalf of any
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Borrowers shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of any Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

79

 

 

--------------------------------------------------------------------------------

 

10.03No Waiver; Cumulative Remedies; Enforcement

.  No failure by any Lender or the Administrative Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against any Borrowers shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.02 for the benefit of all the Lenders; provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.11), or (c) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Borrower under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b) and
(c) of the preceding proviso and subject to Section 2.11, any Lender may, with
the consent of the Required Lenders, enforce any rights and remedies available
to it and as authorized by the Required Lenders.

10.04Expenses; Indemnity; Damage Waiver

.

(a)Costs and Expenses.  Jacobs US shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of one counsel for the Administrative
Agent (and, if necessary, one local counsel in each applicable jurisdiction), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all out-of-pocket
expenses incurred by the Administrative Agent or any Lender (including the fees,
charges and disbursements of one counsel for the Administrative Agent and the
Lenders and if necessary one local counsel in each applicable jurisdiction and
one additional counsel for each affected party in the event of a conflict of
interest), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.

(b)Indemnification by Jacobs US.  Jacobs US shall indemnify the Administrative
Agent (and any sub-agent thereof) and each Lender, and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of one counsel to the Indemnitees taken as a whole and, if
necessary, one firm of local counsel in each appropriate

80

 

 

--------------------------------------------------------------------------------

 

jurisdiction, and, in the case of an actual or perceived conflict of interests
where the Indemnitee affected by such conflict informs Jacobs US of such
conflict, one additional counsel to each group of affected Indemnitees similarly
situated taken as a whole), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including any Borrower) other than such
Indemnitee and its Related Parties arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01), (ii)
any Loan or the use or proposed use of the proceeds therefrom, or (iii) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by any Borrower, and regardless of whether
any Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, or willful misconduct of such Indemnitee or, (y) result from a claim
brought by any Borrower against an Indemnitee for a breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if such
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.  Without limiting the
provisions of Section 3.01, this Section 10.04(b) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim.

(c)Reimbursement by Lenders.  To the extent that Jacobs US for any reason fails
to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof)
or any Related Party thereof, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent) or such Related Party, as the case
may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s Applicable Percentage at such time) of such unpaid amount (including
any such unpaid amount in respect of a claim asserted by such Lender), such
payment to be made severally among them based on such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought), provided further that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), or against any Related Party of any of the foregoing acting for
the Administrative Agent (or any such sub-agent).  The obligations of the
Lenders under this subsection (c) are subject to the provisions of Section
2.10(d).

(d)Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
Applicable Law, no Borrower shall assert, and hereby waives, and acknowledges
that no other Person shall have, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct

81

 

 

--------------------------------------------------------------------------------

 

of such Indemnitee as determined by a final and nonappealable judgment of a
court of competent jurisdiction.

(e)Payments.  All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f)Survival.  The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments, the
repayment, satisfaction or discharge of all the other Obligations and the
termination of this Agreement.

10.05Payments Set Aside

.  To the extent that any payment by or on behalf of any Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, in the applicable currency of such recovery or
payment.  The obligations of the Lenders under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

10.06Successors and Assigns

.

(a)Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither Borrower may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender, and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (e) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

82

 

 

--------------------------------------------------------------------------------

 

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
Assignments) that equal at least the amount specified in clause (b)(i)(B) of
this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of any Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 (or, in the case of the GBP Term
Facility, £5,000,000) unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, Jacobs US otherwise consents
(each such consent not to be unreasonably withheld or delayed).

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A)the consent of Jacobs US (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default pursuant to Section
8.01(a), (f) or (g) has occurred and is continuing at the time of such
assignment or (2) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund; provided that Jacobs US shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; and

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
unfunded Commitment if such assignment is to a Person that is not a Lender, an
Affiliate of such Lender or an Approved Fund with respect to such Lender.

(iv)Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)No Assignment to Certain Persons.  No such assignment shall be made (A) to
any Borrower or any of such Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or a holding

83

 

 

--------------------------------------------------------------------------------

 

company, investment vehicle or trust for, or owned and operated for the primary
benefit of a natural Person).

(vi)Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of Jacobs US and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that except to the extent otherwise expressly agreed by the
affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Upon request, each Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c)Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for Tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrowers, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural

84

 

 

--------------------------------------------------------------------------------

 

Person, a Defaulting Lender or Jacobs US or any of Jacobs US’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.04(c) without regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(g) (it being understood that the documentation required under
Section 3.01(g) shall be delivered to the Lender who sells the participation))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
10.13 as if it were an assignee under subsection (b) of this Section and (B)
shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable
participation.  Each Lender that sells a participation agrees, at the Borrowers’
request and expense, to use reasonable efforts to cooperate with the Borrowers
to effectuate the provisions of Section 3.06 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.11 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

10.07Treatment of Certain Information; Confidentiality

85

 

 

--------------------------------------------------------------------------------

 

.  Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates, its auditors and its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement, (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to any of the Borrowers and
their obligations, this Agreement or payments hereunder or (iii) any credit
insurance provider relating to the Borrowers and their Obligations, (g) on a
confidential basis to (i) any rating agency in connection with rating Jacobs US
or its Subsidiaries or the credit facilities provided hereunder or (ii) the
CUSIP Service Bureau or any similar agency in connection with the application,
issuance, publishing and monitoring of CUSIP numbers or other market identifiers
with respect to the credit facilities provided hereunder, (h) with the consent
of Jacobs US or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section, (y) becomes
available to the Administrative Agent, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than either Borrower
or (z) is independently discovered or developed by a party hereto without
utilizing any Information received from either Borrower or violating the terms
of this Section 10.07.  In addition, the Administrative Agent and the Lenders
may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of this Agreement, the other Loan Documents,
and the Commitments.

For purposes of this Section, “Information” means all information received from
either Borrower or any Subsidiary relating to any Borrower or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by any Borrower or any Subsidiary.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning each Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with Applicable Law, including
United States Federal and state securities Laws.

10.08Right of Setoff

.  If an Event of Default shall have occurred and be continuing, each Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by Applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of any Borrower against any and all of the obligations of
such Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or its Affiliates, irrespective of whether or not such
Lender or Affiliate

86

 

 

--------------------------------------------------------------------------------

 

shall have made any demand under this Agreement or any other Loan Document and
although such obligations of such Borrower may be contingent or unmatured or are
owed to a branch, office or Affiliate of such Lender different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff hereunder, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.11 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender or their its
Affiliates may have. Each Lender agrees to notify Jacobs US and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

10.09Interest Rate Limitation

. Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by Applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the applicable Borrower. In determining whether the interest contracted for,
charged, or received by the Administrative Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by Applicable Law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

10.10Counterparts; Integration; Effectiveness

. This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents, and any separate letter agreements with
respect to fees payable to the Administrative Agent, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

10.11Survival of Representations and Warranties

.  All representations and warranties made hereunder and in any other Loan
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
the Administrative Agent and each Lender, regardless of any investigation made
by the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Loan, and shall continue in full force and effect
as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.

87

 

 

--------------------------------------------------------------------------------

 

10.12Severability

.  If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, then such provisions shall be deemed to be in effect
only to the extent not so limited.

10.13Replacement of Lenders

. If Jacobs US is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting Lender
or if any other circumstance exists hereunder that gives Jacobs US the right to
replace a Lender as a party hereto, then Jacobs US may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

(a)Jacobs US shall have paid (or caused Jacobs UK to pay) to the Administrative
Agent the assignment fee (if any) specified in Section 10.06(b);

(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 3.05) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the applicable Borrower
(in the case of all other amounts);

(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d)such assignment does not conflict with Applicable Laws; and

(e)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Jacobs US to require such assignment and delegation
cease to apply.

Each party hereto agrees that (a) an assignment required pursuant to this
Section 10.13 may be effected pursuant to an Assignment and Assumption executed
by Jacobs US, the Administrative Agent and the assignee and (b) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to an be bound
by the terms thereof;

88

 

 

--------------------------------------------------------------------------------

 

provided that, following the effectiveness of any such assignment, the other
parties to such assignment agree to execute and deliver such documents necessary
to evidence such assignment as reasonably requested by the applicable Lender;
provided, further, that any such documents shall be without recourse to or
warranty by the parties thereto.

Notwithstanding anything in this Section to the contrary, the Lender that acts
as the Administrative Agent may not be replaced hereunder except in accordance
with the terms of Section 9.06.

10.14Governing Law; Jurisdiction; Etc.

 

(a)GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)SUBMISSION TO JURISDICTION.  EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS  AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(c)WAIVER OF VENUE.  EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

89

 

 

--------------------------------------------------------------------------------

 

(d)SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW. WITHOUT LIMITING THE FOREGOING, JACOBS
UK HEREBY IRREVOCABLY APPOINTS JACOBS US AS ITS AUTHORIZED AGENT WITH ALL POWERS
NECESSARY TO RECEIVE ON ITS BEHALF SERVICE OF COPIES OF THE SUMMONS AND
COMPLAINT AND ANY OTHER PROCESS WHICH MAY BE SERVED IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THE LOAN DOCUMENTS IN ANY OF SUCH COURTS IN AND OF
THE STATE OF NEW YORK. SUCH SERVICE MAY BE MADE BY MAILING OR DELIVERING A COPY
OF SUCH PROCESS TO JACOBS UK IN CARE OF JACOBS US AT ITS ADDRESS FOR NOTICES
PROVIDED FOR IN SECTION 10.02, AND JACOBS UK HEREBY IRREVOCABLY AUTHORIZES AND
DIRECTS JACOBS US TO ACCEPT SUCH SERVICE ON ITS BEHALF AND AGREES THAT THE
FAILURE OF JACOBS US TO GIVE ANY NOTICE OF ANY SUCH SERVICE TO JACOBS UK SHALL
NOT IMPAIR OR AFFECT THE VALIDITY OF SUCH SERVICE OR OF ANY JUDGMENT RENDERED IN
ANY ACTION OR PROCEEDING BASED THEREON. JACOBS US HEREBY IRREVOCABLY ACCEPTS
SUCH APPOINTMENT AS PROCESS AGENT.

10.15Waiver of Jury Trial

.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16No Advisory or Fiduciary Responsibility

. In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arrangers and the Lenders are arm’s-length commercial transactions between
each Borrower and its Affiliates, on the one hand, and the Administrative Agent,
the Arrangers and the Lenders, on the other hand, (B) each Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, each Arranger and each Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for any Borrower or any of its Affiliates, or any other Person and (B) neither
the Administrative Agent, nor any Arranger or any Lender, has any obligation to
any Borrower or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Arrangers and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that

90

 

 

--------------------------------------------------------------------------------

 

differ from those of the Borrowers and their respective Affiliates, and neither
the Administrative Agent, nor any Arranger or any Lender, has any obligation to
disclose any of such interests to the Borrowers or their respective Affiliates.
To the fullest extent permitted by law, each Borrower hereby waives and releases
any claims that it may have against the Administrative Agent, any Arranger or
any Lender with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

10.17Electronic Execution of Assignments and Certain Other Documents

. The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Loan Notices,
waivers and consents) shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

10.18Judgment Currency.  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
Applicable Law).

10.19USA PATRIOT Act

.  Each Lender that is subject to the Act hereby notifies the Borrowers that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies each Borrower, which information includes the
name and address of each Borrower and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify such Borrower in
accordance with the Act. Each Borrower shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to

91

 

 

--------------------------------------------------------------------------------

 

comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

10.20ENTIRE AGREEMENT

. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

10.21Acknowledgement and Consent to Bail-In of Affected Financial Institutions

. Solely to the extent any Lender that is an Affected Financial Institution is a
party to this Agreement and notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the Write-Down and Conversion
Powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an Affected Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

10.22Acknowledgement Regarding Any Supported QFCs.  To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to  the resolution power of the Federal
Deposit Insurance Corporation under the Federal Deposit Insurance Act and Title
II of the Dodd-Frank Wall Street Reform and Consumer Protection Act (together
with the regulations promulgated thereunder, the “U.S. Special Resolution
Regimes”) in respect of such Supported QFC and QFC Credit Support (with the
provisions below applicable notwithstanding that the Loan Documents and any
Supported QFC may in fact be stated to be governed by the laws of the State of
New York and/or of the United States or any other state of the United States):

(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC

92

 

 

--------------------------------------------------------------------------------

 

Credit Support) from such Covered Party will be effective to the same extent as
the transfer would be effective under the U.S. Special Resolution Regime if the
Supported QFC and such QFC Credit Support (and any such interest, obligation and
rights in property) were governed by the laws of the United States or a state of
the United States. In the event a Covered Party or a BHC Act Affiliate of a
Covered Party becomes subject to a proceeding under a U.S. Special Resolution
Regime, Default Rights under the Loan Documents that might otherwise apply to
such Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.

(b)As used in this Section 10.22, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that
term  is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

93

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

JACOBS ENGINEERING GROUP INC.

By: /s/ Kevin Berryman

Name: Kevin Berryman  

Title:   Chief Financial Officer    

 

 

 

JACOBS U.K. LIMITED

By: /s/ J.A. Shattock

Name: J.A. Shattock  

Title:   Director    

 

 

 




Jacobs Engineering Group Inc.

Term Loan Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By: /s/ Liliana Claar

Name: Liliana Claar

Title:   Vice President

 

 




Jacobs Engineering Group Inc.

Term Loan Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A.,

as a Lender

By: /s/ Mukesh Singh

Name: Mukesh Singh

Title:   Director

 

 




Jacobs Engineering Group Inc.

Term Loan Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

 

BNP PARIBAS,

as a Lender

By: /s/ P. Nicholas Rogers

Name: P. Nicholas Rogers

Title:   Managing Director

 

 

 

By: /s/ Karim Remtoula

Name: Karim Remtoula

Title:   Vice President

 

 

Jacobs Engineering Group Inc.

Term Loan Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

By: /s/ Greg Strauss

Name: Greg Strauss

Title:   Managing Director

 

 

Jacobs Engineering Group Inc.

Term Loan Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

TD BANK, N.A.,

as a Lender

By: /s/ Emily Chott

Name: Emily Chott

Title:   Senior Vice President

 

 

Jacobs Engineering Group Inc.

Term Loan Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender

By: /s/ Rumesha Ahmed

Name: Rumesha Ahmed

Title:   Vice President

 

 

Jacobs Engineering Group Inc.

Term Loan Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH,

as a Lender

By: /s/ Christine Cai

Name: Christine Cai

Title:   Vice President

 

 

By: /s/ Gang Duan

Name: Gang Duan

Title:  

 

 

Jacobs Engineering Group Inc.

Term Loan Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By: /s/ Brendan McGuire

Name: Brendan McGuire

Title:   Executive Vice President

 

 

Jacobs Engineering Group Inc.

Term Loan Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

THE BANK OF NOVA SCOTIA,

as a Lender

By: /s/ Frans Braniotis

Name: Frans Braniotis

Title:   Managing Director

 

 

Jacobs Engineering Group Inc.

Term Loan Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

TRUIST BANK,

as a Lender

By: /s/ Max N Greer III

Name: Max N Greer III

Title:   Senior Vice President

 

 

Jacobs Engineering Group Inc.

Term Loan Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By: /s/ Jon Lindvall

Name: Jon Lindvall

Title:   Senior Vice President

 

 

Jacobs Engineering Group Inc.

Term Loan Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

BMO HARRIS BANK, N.A.,

as a Lender

By: /s/ Michael Gift

Name: Michael Gift

Title:   Managing Director

 

 

Jacobs Engineering Group Inc.

Term Loan Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

NATIONAL WESTMINSTER BANK PLC,

as a Lender

By: /s/ Jonathan Eady

Name: Jonathan Eady

Title:   Director

 

 

Jacobs Engineering Group Inc.

Term Loan Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,

as a Lender

By: /s/ Peter S. Predun

Name: Peter S. Predun

Title:   Executive Director

 

 

Jacobs Engineering Group Inc.

Term Loan Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

MORGAN STANLEY BANK, N.A.,

as a Lender

By: /s/ Alysha Salinger

Name: Alysha Salinger

Title:   Authorized Signatory

 

 

Jacobs Engineering Group Inc.

Term Loan Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

EXHIBIT A

 

FORM OF LOAN NOTICE

 

Date:  _______, ___

 

To:Bank of America, N.A., as Administrative Agent Ladies and Gentlemen:

Reference is made to that certain Term Loan Agreement, dated as of March 25,
2020 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Jacobs Engineering Group Inc., a Delaware
corporation (the “Jacobs US”), Jacobs U.K Limited, a private limited company
incorporated under the laws of England and Wales (“Jacobs UK”), the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent.

[Jacobs US] [Jacobs UK] hereby requests (select one):

☐

A USD Term Borrowing of Loans

☐

A conversion or continuation of USD Term Loans

☐

A GBP Term Borrowing of Loans

☐

A conversion or continuation of GBP Term Loans

1.

On _________________________________________ (a Business Day).

2.

In the amount of ______________________________.

3.

Comprised of ________________________________.

[Type of Loan requested]1

4.

For Eurocurrency Rate Loans: with an Interest Period of _____ months

 

 

[JACOBS ENGINEERING GROUP INC.]

[JACOBS UK LIMITED]

 

 

By:

 

Name:

 

Title:

 

 

 

 

1

Only applicable for USD Term Borrowings.

A-1

Form of Loan Notice

128070114

--------------------------------------------------------------------------------

 

EXHIBIT B-1

 

FORM OF USD TERM NOTE

 

[________________, 20 __]

 

FOR VALUE RECEIVED, Jacobs Engineering Group Inc., a Delaware corporation
(“Jacobs US”) hereby promises to pay to __________________ or registered assigns
(the “Lender”), in accordance with the provisions of the Agreement (as
hereinafter defined), the principal amount of each USD Term Loan from time to
time made by the Lender to Jacobs US under that certain Term Loan Agreement,
dated as of March 25, 2020 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Jacobs US, Jacobs
U.K. Limited, a private limited company incorporated under the laws of England
and Wales, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent.

Jacobs US promises to pay interest on the unpaid principal amount of each USD
Term Loan made to Jacobs US from the date of such USD Term Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement.  All payments of principal and interest shall be made
to the Administrative Agent for the account of the Lender in the currency in
which such USD Term Loan is denominated and in Same Day Funds at the
Administrative Agent’s Office for such currency. If any amount is not paid in
full when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Agreement.

This USD Term Note is one of the USD Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This USD Term Note is also
entitled to the benefits of the Guaranty. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this USD Term Note shall become, or may be declared to
be, immediately due and payable all as provided in the Agreement.  USD Term
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this USD Term Note and endorse thereon the date,
amount, currency and maturity of its USD Term Loans and payments with respect
thereto.

Jacobs US, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this USD Term Note.

B-1-1

Form of USD Term Note

128070114

--------------------------------------------------------------------------------

 

THIS USD TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK

 

JACOBS ENGINEERING GROUP INC.

 

 

By:

 

Name:

 

Title:

 

 

B-1-2

Form of USD Term Note

128070114

--------------------------------------------------------------------------------

 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

Type of Loan Made

Currency and Amount of Loan Made

End of Interest Period

Amount of Principal or Interest Paid This Date

Outstanding Principal Balance This Date

Notation Made By

 

 

 

 

 

 

 

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

 

 

 

B-1-3

Form of USD Term Note

128070114

--------------------------------------------------------------------------------

 

EXHIBIT B-2

 

FORM OF GBP TERM NOTE

 

[____________________, 20 ]

FOR VALUE RECEIVED, Jacobs U.K. Limited, a private limited company incorporated
under the laws of England and Wales (“Jacobs UK”) hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each GBP Term Loan from time to time made by the Lender to Jacobs UK under
that certain Term Loan Agreement, dated as of March 25, 2020 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among Jacobs Engineering Group Inc., a Delaware corporation, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent.

Jacobs UK promises to pay interest on the unpaid principal amount of each GBP
Term Loan made to Jacobs UK from the date of such Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in the currency in which such
GBP Term Loan is denominated and in Same Day Funds at the Administrative Agent’s
Office for such currency. If any amount is not paid in full when due hereunder,
such unpaid amount shall bear interest, to be paid upon demand, from the due
date thereof until the date of actual payment (and before as well as after
judgment) computed at the per annum rate set forth in the Agreement.

This GBP Term Note is one of the GBP Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This GBP Term Note is also
entitled to the benefits of the Guaranty. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this GBP Term Note shall become, or may be declared to
be, immediately due and payable all as provided in the Agreement.  GBP Term
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this GBP Term Note and endorse thereon the date,
amount, currency and maturity of its GBP Term Loans and payments with respect
thereto.

Jacobs UK, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this GBP Term Note.

B-2-1

Form of GBP Term Note

128070114

--------------------------------------------------------------------------------

 

 

THIS GBP TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK

 

JACOBS U.K. LIMITED

 

 

By:

 

Name:

 

Title:

 

 

B-2-2

Form of GBP Term Note

128070114

--------------------------------------------------------------------------------

 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

Type of Loan Made

Currency and Amount of Loan Made

End of Interest Period

Amount of Principal or Interest Paid This Date

Outstanding Principal Balance This Date

Notation Made By

 

 

 

 

 

 

 

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

__________

 

 

 

B-2-3

Form of GBP Term Note

128070114

--------------------------------------------------------------------------------

 

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date: __________,

To:Bank of America, N.A., as Administrative Agent Ladies and Gentlemen:

Reference is made to that certain Term Loan Agreement, dated as of March 25,
2020 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Jacobs Engineering Group Inc., a Delaware
corporation (“Jacobs US”), Jacobs U.K. Limited, a private limited company
organized under the laws of England and Wales (“Jacobs UK”), the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the ____________________ _____ of Jacobs US, and that, as such, he/she
is authorized to execute and deliver this Certificate to the Administrative
Agent on the behalf of Jacobs US, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Jacobs US has delivered the year-end audited financial statements required by
Section 6.01(a) of the Agreement for the fiscal year of Jacobs US ended as of
the above date, together with the report and opinion of an independent certified
public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.Jacobs US has delivered the unaudited financial statements required by Section
6.01(b) of the Agreement for the fiscal quarter of Jacobs US ended as of the
above date. Such financial statements fairly present the financial condition,
results of operations and cash flows of Jacobs US and its Subsidiaries in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.

2.The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of Jacobs US
during the accounting period covered by such financial statements.

3.A review of the activities of Jacobs US during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period Jacobs US performed and observed all its Obligations
under the Loan Documents, and

C-1

Form of Compliance Certificate

128070114

--------------------------------------------------------------------------------

 

[select one:]

[to the best knowledge of the undersigned, during such fiscal period Jacobs US
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

--or--

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

4.The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.

☐  Check for distribution to PUBLIC and Private side Lenders

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________

_____________, ___________.

 

JACOBS ENGINEERING GROUP INC.

 

 

By:

 

Name:

 

Title:

 

For the Quarter/Year ended ___________________ (“Statement Date”)

C-2

Form of Compliance Certificate

128070114

--------------------------------------------------------------------------------

 

SCHEDULE 1

to the Compliance Certificate  ($ in 000’s)

 

I.

Section 7.11(a) – Consolidated Net Worth.

 

 

 

A.

Actual Consolidated Net Worth at Statement Date:

 

 

 

 

1.

Shareholders’ Equity:

$

__________

 

 

2.

Amount attributable to preferred stock that is mandatorily redeemable, or
redeemable at the option of the holders thereof, at any time prior to the date
that is one year after the Maturity Date:

$

__________

 

 

3.

Consolidated Net Worth (Line I.A.1 less Line I.A.2):

$

__________

 

B.

50% of Consolidated Net Income earned after December 29, 2017 (no reduction for
losses):

$

__________

 

C.

100% of increases in Shareholders’ Equity after December 29, 2017, from issuance
and sale of capital stock or other equity interests of Jacobs US or any
Subsidiary (other than proceeds received from (i) issuances to Jacobs US or a
wholly-owned Subsidiary or (ii) any issue of new shares of Jacobs US’s or its
Subsidiaries’ common stock in connection with an employee stock option plan),
including upon any conversion of debt securities of Jacobs US into such capital
stock or other equity interests:

$

__________

 

D.

100% of any decreases in Shareholders’ Equity of Jacobs US after December 29,
2017, by reason of any repurchase of shares of capital stock of Jacobs US (i)
that are intended to be used to satisfy Jacobs US’s or a Subsidiary’s
obligations under an employee stock or option plan, or (ii) in an aggregate
number that does not exceed the number of shares issued for that purpose in the
six months prior to any such repurchase:

$

__________

 

E.

Minimum required Consolidated Net Worth (Lines I.B + (I.C – I.D) plus
$3,718,900,000):

$

__________

 

F.

Excess (deficient) for covenant compliance (Line I.A – I.E):

$

__________

II

Section 7.11(b) – Consolidated Leverage Ratio.2

 

 

 

A.

Consolidated Funded Indebtedness ((i) including the aggregate undrawn stated
amount of all Financial Credits and all payment and reimbursement obligations
due in respect thereof and (ii) excluding the aggregate undrawn stated amount of
all Performance Credits, but including all payment and reimbursement obligations
due in respect thereof) at Statement Date:

$

__________

 



 

2 

For purposes of Sections II and III of this Compliance Certificate, if there has
occurred an Acquisition during the Subject Period, Consolidated EBITDA shall be
calculated, at the option of Jacobs US, on a pro forma basis in accordance with
the SEC pro forma reporting rules under the Securities Exchange Act of 1934, as
if such Acquisition occurred on the first day of the applicable period.

C-3

Form of Compliance Certificate

128070114

--------------------------------------------------------------------------------

 

 

B.

Consolidated EBITDA for four consecutive fiscal quarters ending on the date
above (“Subject Period”):

 

 

 

1.

Consolidated Net Income for Subject Period:

$

__________

 

2.

Consolidated Interest Charges for Subject Period:

$

__________

 

3.

Provision for income taxes for Subject Period:

$

__________

 

4.

Depreciation expenses for intangibles for Subject Period:

$

__________

 

5.

Amortization expenses for intangibles for Subject Period:

$

__________

 

6.

Any costs, charges, accruals, reserves or expenses attributable to the
undertaking and/or implementation of cost savings, operating expense reductions,
restructuring, severance, business optimization, integration, transition,
decommissioning, lease termination payments, consolidation and other
restructuring costs, charges, accruals, reserves or expenses  for Subject
Period:3

 

$

__________

 

7.

Any costs, charges, accruals, reserves or expenses attributable to the
undertaking and/or implementation of cost savings, operating expense reductions,
restructuring, severance, business optimization, integration, transition,
decommissioning, lease termination payments, consolidation and other
restructuring costs, charges, accruals, reserves or expenses in an amount not to
exceed (A) from the Closing Date until the Financial Covenant Trigger Date, the
greater of (x) 10% of Consolidated EBITDA (calculated prior to giving effect to
any adjustment pursuant to this clause) and (y) $100,000,000, in the aggregate
in respect any such cash costs, charges, accruals, reserves or expenses
attributable to Jacobs US and its Subsidiaries, and (B) from the Financial
Covenant Trigger Date and continuing thereafter, 12.5% of Consolidated EBITDA
(calculated prior to giving effect to any adjustment pursuant to this clause) in
the aggregate in respect any such cash costs, charges, accruals, reserves or
expenses attributable to Jacobs US and its Subsidiaries for Subject Period:

$

__________

 

8.

Fees and expenses incurred during such period in connection with any proposed or
actual equity issuance or any proposed or actual issuance or incurrence of any
Indebtedness, or any proposed or actual Acquisitions, Investments or
Dispositions, including any financing fees and any merger and acquisition fees
for Subject Period:

$

__________

 

9.

Any losses during such period resulting from the sale or Disposition of any
assets of, or the discontinuation of any operations of, in each case, Jacobs US
or any Subsidiary for Subject Period:

$

__________

 



 

3 

Such amount not to exceed, with respect to any four-fiscal quarter period, the
greater of (x) 10% of Consolidated EBITDA (calculated prior to giving effect to
any adjustment pursuant to this clause) and (y) $100,000,000, in the aggregate
in respect any such cash costs, charges, accruals, reserves or expenses
attributable to Jacobs US and its Subsidiaries.

C-4

Form of Compliance Certificate

128070114

--------------------------------------------------------------------------------

 

 

10.

Non-cash charges and expenses that are either (a) related to stock option awards
or other equity compensation, (b) in connection with any Acquisition, Investment
or Disposition or (c) impairment charges for Subject Period:

$

__________

 

11.

Any other non-cash charges or expenses (provided, that any cash payment made
with respect to any such non-cash charge shall be subtracted in computing
Consolidated EBITDA during the period in which such cash payment is made) for
Subject Period:

$

__________

 

12.

Without duplication and to the extent included in arriving at such Consolidated
Net Income, any extraordinary, unusual, infrequent or non-recurring gains for
such period for Subject Period:

$

__________

 

13:

Consolidated EBITDA (Sum of Lines II.B.1 through 11 minus Line II.B.12):

$

__________

 

C.

Consolidated Leverage Ratio (Line II.A ÷ Line II.B.14):

 

______ to 1

 

 

   Maximum permitted:

 

[__ to 1.00]4

III.

Applicable Rate Determination - Consolidated Leverage Ratio

 

 

 

A.

Consolidated Leverage Ratio (Line III.A ÷ Line III.B)

 

______ to 1

 

B.

Pricing Level in accordance with below grid

 

__________

 

 

Pricing Level

 

Consolidated

Leverage

Ratio

 

Eurocurrency Rate Loans

Base

Rate Loans


1

≤1.00:1

0.875%

0.000%

2

>1.00:1 but <1.50:1

1.000%

0.000%

3

>1.50:1 but <2.00:1

1.250%

0.250%

4

>2.00:1 but <2.50:1

1.375%

0.375%

5

>2.50:1

1.500%

0.500%

 

 

 

 

4 

The Consolidated Leverage ratio for such period shall not exceed 3.00:1.00;
provided, that, at the request of Jacobs US following a Material Acquisition,
such level shall be increased to 3.50:1.00 for each of the four consecutive
fiscal quarters ending after such Material Acquisition and such request (an
“Elevated Compliance Period”) but provided, further, that such level shall be
reduced to 3.00:1:00 for one full fiscal quarter period prior to any subsequent
Elevated Compliance Period.

C-5

Form of Compliance Certificate

128070114

--------------------------------------------------------------------------------

 

EXHIBIT D

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]5 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]6 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]7 hereunder are several and not joint.] 8
Capitalized terms used but not defined herein shall have the meanings given to
them in the Term Loan Agreement identified below (as amended, the “Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below (i) all of [the Assignor’s][the respective Assignors’]
rights and obligations in [its capacity as a Lender][their respective capacities
as Lenders] under the Agreement and any other documents or instruments delivered
pursuant thereto in the amount[s] and equal to the percentage interest[s]
identified below of all the outstanding rights and obligations under the
respective facilities identified below and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”).



5

 

5 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

6 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

7 

Select as appropriate.

8 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

D-1

Assignment and Assumption

128070114

--------------------------------------------------------------------------------

 

Each such sale and assignment is without recourse to [the][any] Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by [the][any] Assignor.

 

1.

Assignor[s]:

 

 

 

 

 

[Assignor [is] [is not] a Defaulting Lender]

 

 

 

2.

Assignee[s]:

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

 

 

3.

Borrowers:

Jacobs Engineering Group, Inc.

 

 

Jacobs U.K. Limited

 

 

 

4.

Administrative Agent: Bank of America, N.A., as the administrative agent under
the Agreement

 

 

 

5.

Agreement: Term Loan Agreement, dated as of March 25, 2020, among Jacobs
Engineering Group Inc., a Delaware corporation, Jacobs U.K. Limited a private
limited company incorporated under the laws of England and Wales, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent

 

 

 

6.

Assigned Interest[s]:

 

D-2

Assignment and Assumption

128070114

--------------------------------------------------------------------------------

 

 

 

 

Assignor[s]9

 

 

Assignee[s]10

 

Facility Assigned11

Aggregate Amount of Commitment /Loans for all Lenders12

Amount of  Commitment/ Loans Assigned

Percentage Assigned of Commitment/ Loans13

 

 

CUSIP

Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7.

Not an Employee Benefit Plan.  [The][Each] Assignee represents and warrants as
of the Effective Date to the Administrative Agent, [the][each] Assignor and the
respective Affiliates of each, and not, for the avoidance of doubt, for the
benefit of the Borrowers or any other Loan Party, that [the][such] Assignee is
not and will not be (1) an employee benefit plan subject to Title I of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”); (2) a
plan or account subject to Section 4975 of the Internal Revenue Code of 1986
(the “Code”); (3) an entity deemed to hold “plan assets” of any such plans or
accounts for purposes of ERISA or the Code; or (4) a “governmental plan” within
the meaning of ERISA.

[8.

Trade Date:

__________________________]14

Effective Date: ___________________________, 20 [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 




 

9 

List each Assignor, as appropriate.

10 

List each Assignee and, if available, its market entity identifier, as
appropriate.

11 

Fill in the appropriate terminology for the types of facilities under the Term
Loan Agreement that are being assigned under this Assignment (e.g. “Term Loan
Commitment”, etc.).

12 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

13 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

14 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

D-3

Assignment and Assumption

128070114

--------------------------------------------------------------------------------

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]15

 

 

[NAME OF ASSIGNOR]

 

 

By:

 

Title:

 

 

 

[NAME OF ASSIGNOR]

 

 

By:

 

Title:

 

 

 

15 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

D-4

Assignment and Assumption

128070114

--------------------------------------------------------------------------------

 

 

ASSIGNEE[S]16

 

 

[NAME OF ASSIGNEE]

 

 

By:

 

Title:

 

 

 

[NAME OF ASSIGNEE]

 

 

By:

 

Title:

 

 

 

[Consented to and]17 Accepted:

 

 

BANK OF AMERICA, N.A., as

Administrative Agent

 

 

By:

 

Title:

 

 

 

 

 

[Consented to:]18

 

 

[

]

 

 

By:

 

Title:

 

 

 

 

16

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

17

To be added only if the consent of the Administrative Agent is required by the
terms of the Term Loan Agreement.

18

To be added only if the consent of the Company is required by the terms of the
Term Loan Agreement.

 

D-5

Assignment and Assumption

128070114

--------------------------------------------------------------------------------

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.Representations and Warranties.

1.1.Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Agreement or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of each Borrower, any of
their respective Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by each
Borrower, any of their respective Subsidiaries or Affiliates or any other Person
of any of their respective obligations under any Loan Document.

1.2.Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Agreement, (ii) it meets
all the requirements to be an assignee under Section 10.06(b)(iii) and (v) of
the Agreement (subject to such consents, if any, as may be required under
Section 10.06(b)(iii) of the Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Agreement, and
has received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

D-6

Assignment and Assumption

128070114

--------------------------------------------------------------------------------

 

2.Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

3.General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 

D-7

Assignment and Assumption

128070114

--------------------------------------------------------------------------------

 

EXHIBIT E

FORM OF OPINION

See attached.

 

 

E-1

Form of Opinion

128070114

--------------------------------------------------------------------------------

 

EXHIBIT F-1

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Agreement dated as of March 25, 2020
(as amended, supplemented or otherwise modified from time to time, the
“Agreement”), among Jacobs Engineering Group Inc., a Delaware corporation
(“Jacobs US”), Jacobs U.K. Limited, a private limited company organized under
the laws of England and Wales, each Lender from time to time party thereto and
Bank of America, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01(g) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
Jacobs US within the meaning of Section 871(h)(3)(B) of the Code and (iv) it is
not a controlled foreign corporation related to Jacobs US as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and Jacobs US with a
certificate of its non-U.S. Person status on IRS Form [W-8BEN] [W-8BEN-E]. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
Jacobs US and the Administrative Agent, and (2) the undersigned shall have at
all times furnished Jacobs US and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF LENDER]

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

______________, 20[ ]

 

 

 

F-1-1

Form of U.S. Tax Compliance Certificate

128070114

--------------------------------------------------------------------------------

 

EXHIBIT F-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Agreement dated as of March 25, 2020
(as amended, supplemented or otherwise modified from time to time, the
“Agreement”), among Jacobs Engineering Group Inc., a Delaware corporation
(“Jacobs US”), Jacobs U.K. Limited, a private limited company organized under
the laws of England and Wales, each Lender from time to time party thereto and
Bank of America, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01(g) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of Jacobs US within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to Jacobs US as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form [W-8BEN] [W-8BEN-E]. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF PARTICIPANT]

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

______________, 20[ ]

 

 

 

F-2-1

Form of U.S. Tax Compliance Certificate

128070114

--------------------------------------------------------------------------------

 

EXHIBIT F-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Agreement dated as of March 25, 2020
(as amended, supplemented or otherwise modified from time to time, the
“Agreement”), among Jacobs Engineering Group Inc., a Delaware corporation
(“Jacobs US”), Jacobs U.K. Limited, a private limited company organized under
the laws of England and Wales, each Lender from time to time party thereto and
Bank of America, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01(g) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its direct
or indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of Jacobs US within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to Jacobs
US as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form [W-8BEN]
[W-8BEN-E] or (ii) an IRS Form W-8IMY accompanied by an IRS Form [W-8BEN]
[W-8BEN-E] from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF PARTICIPANT]

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

______________, 20[ ]

 

 

 

F-3-1

Form of U.S. Tax Compliance Certificate

128070114

--------------------------------------------------------------------------------

 

EXHIBIT F-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Term Loan Agreement dated as of March 25, 2020
(as amended, supplemented or otherwise modified from time to time, the
“Agreement”), among Jacobs Engineering Group Inc., a Delaware corporation
(“Jacobs US”), Jacobs U.K. Limited, a private limited company organized under
the laws of England and Wales, each Lender from time to time party thereto and
Bank of America, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01(g) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of Jacobs US within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to Jacobs
US as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and Jacobs US with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form [W-8BEN] [W-8BEN-E] or (ii) an IRS Form W-8IMY accompanied by an IRS Form
[W-8BEN] [W-8BEN-E] from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform Jacobs US and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
Jacobs US and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF LENDER]

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

______________, 20[ ]

 

 

 

F-4-1

Form of U.S. Tax Compliance Certificate

128070114

--------------------------------------------------------------------------------

 

EXHIBIT G

FORM OF GUARANTY

See attached.

G-1

Form of Guaranty

128070114